EXHIBIT 10.1
 
 
CONFIDENTIAL TREATMENT REQUESTED
 
 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.
 
 
DISTRIBUTION AGREEMENT
 
 
    This DISTRIBUTION AGREEMENT (this “Agreement”) is entered into as of
September 28 2010, (the “Effective Date”), by and between (i) STARCH MEDICAL,
INC., a Delaware corporation having a principal place of business at 2150
Ringwood Avenue, San Jose, California 95131(“SMI”), and (ii) CRYOLIFE, INC., a
Florida corporation, having a principal place of business at 1655 Roberts Blvd.
NW, Kennesaw, Georgia 30144 (“CryoLife”). SMI and CryoLife are herein sometimes
referred to together as the “Parties” and individually each as a “Party”.
 
 
Background
 
 
    WHEREAS, SMI has exclusive rights to a proprietary engineering process that
modifies plant starch into ultra-hydrophilic, adhesive forming hemostatic
polymers (SMI’s “Absorbable Modified Polymer” or “AMP™ technology”) to create
biocompatible, absorbable hemostats containing no animal or human components;
 
    WHEREAS, using the AMP™ technology, SMI produces its proprietary PerClotÒ
and OrthoClotÔ products (the “Products,” for which more details are provided in
Schedule W-1, each a “Product”) that rapidly absorb water from blood, increasing
the concentration of platelets, coagulation proteins and red blood cells at
bleeding sites, and accelerates the physiologic clotting cascade;
 
    WHEREAS, CryoLife desires to market, distribute, and sell the Products for
use in all approved clinical applications (the “Permitted Clinical Applications”
described in Schedule W-2) in all countries other than China, Hong Kong, Macau,
Taiwan, North Korea, Iran and Syria (included countries, the “Territory” all as
further set forth herein);
 
    WHEREAS, SMI desires to appoint CryoLife as its exclusive distributor of
Products for Permitted Clinical Applications within the Territory;
 
    WHEREAS, while the United States is included in the Territory, the Parties
acknowledge that no regulatory approvals exist for the use of the Products in
the United States and that, therefore, the Products cannot be sold in the United
States at this time;
 
    WHEREAS, SMI and CryoLife are entering into a limited license and technology
transfer agreement (the “License Agreement”) contemporaneously with this
Agreement to supply CryoLife with SMI’s proprietary modified starch (the
“Modified Starch”), license CryoLife to manufacture the Products using the
Modified Starch, and authorize CryoLife to pursue, obtain and maintain
regulatory approval in the United States to sell the Products;
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
    WHEREAS, SMI and CryoLife are entering into a trademark assignment and
license agreement (the “Trademark Assignment and License Agreement”)
contemporaneously with this Agreement to assign to CryoLife the PerClot mark and
to license back to SMI the right to use the PerClot mark outside of the
Territory all as further set forth therein; and
 
    WHEREAS, SMI and CryoLife are entering into a product development agreement
(the “Development Agreement”) contemporaneously with this Agreement to address
development of new products and product applications based on the AMP™
technology.
 
    NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by each of the Parties, SMI and
CryoLife, agree as follows (with a glossary of defined terms in this Agreement
set forth in Annex A to this Agreement):
 
1.   Appointment
 
    1.1  Appointment. SMI hereby appoints CryoLife as the exclusive distributor
of the Products for Permitted Clinical Applications within the Territory.
CryoLife hereby accepts such appointment, which includes the right to appoint
sub-distributors and sales representatives within the Territory.
 
    1.2  License Grants. In support of the appointment in Section 1.1, SMI
hereby grants to CryoLife the exclusive license to market, offer for sale, sell,
have sold, distribute, have distributed, import and have imported (collectively,
“Distribute” or “Distribution”) the Products for Permitted Clinical Applications
within the Territory. The rights granted within the United States include the
right to Distribute Products to support CryoLife’s efforts under the License
Agreement to obtain Regulatory Approval in the United States. This license does
not authorize CryoLife to manufacture Products nor prohibit SMI from selling
Products to CryoLife for resale within the Territory. CryoLife shall be entitled
to sublicense its rights under this Agreement to affiliates, sub-distributors
and sales representatives involved in the Distribution of Products in the
Territory. The Parties acknowledge that provisions of this license overlap
provisions of the separate license granted to CryoLife in the License Agreement.
The Parties agree that neither license shall be deemed a violation of the other
license and that each license will stand on its own and survive any termination
of the other license.
 
    1.3  New Clinical Applications. Each Party agrees to notify the other Party
in writing as and when it develops or obtains Regulatory Approval in the
Territory for clinical applications for the Products that are not included
within the Permitted Clinical Applications (each a “New Application,”
collectively the “New Applications”). Each New Application shall be included
within the Permitted Clinical Applications at the Transfer Prices applicable to
the Product subtype. For each New Application obtained principally through the
efforts of SMI, but not for other New Applications, the Parties agree to
negotiate in good faith to adjust the Products Minimum Annual Purchase
Requirements taking into consideration reasonable expectations of market
increase for such New Application and any reasonable expectation of market
decrease for existing Permitted Clinical Applications of Products. Each Party
agrees to refrain from developing or from initiating efforts to obtain
Regulatory Approval for New Applications until after January 1, 2012 without
first obtaining the written consent of the other Party. For the avoidance of
doubt, nothing in this Section 1.3 shall be deemed to limit or prohibit any
Party’s right to seek or obtain Regulatory Approval for the Permitted Clinical
Applications in the Territory.
 
    1.4  New Products. With the exception of products listed on Schedule 2.1,
SMI agrees that prior to January 1, 2015, it is restricted from selling,
marketing, distributing or licensing or permitting others to do so for any new
products that incorporate any powdered absorbable hemostat all as further set
forth in Section 2.1 within the Territory. After January 1, 2015, SMI agrees to
notify CryoLife in writing as and when it develops or obtains regulatory
approval for any new products (with the exception of products listed on Schedule
2.1) that incorporate any powdered absorbable surgical hemostat, including the
AMP™ technology, and that are more efficacious or commercially advantageous when
compared to the Products (each a “New Product”). At CryoLife’s written request,
SMI agrees to negotiate exclusively with CryoLife to grant CryoLife exclusive
Distribution rights to the New Product within the Territory. If the Parties
negotiate diligently and in good faith and are unable to reach agreement within
six (6) months after CryoLife notifies SMI, this right of first negotiation
shall be suspended as to the notified New Product for a period of six (6) months
(the “Open Negotiation Period”) during which time SMI may negotiate with others
to Distribute the notified New Product within the Territory upon terms and
conditions more favorable to SMI than those last offered by CryoLife. As part of
such negotiation the Parties must exchange written proposals about the terms
proposed for such transaction. If, during the Open Negotiation Period, SMI
receives a bona fide offer of terms with a Third Party that are acceptable to
SMI for an agreement that includes Distribution of the New Product (a “Bona Fide
Offer”), SMI shall notify and warrant to CryoLife in writing (an “Offer Notice”)
of the receipt of a Bona Fide Offer prior to the termination of the Open
Negotiation Period, which notice shall include the specific terms of such Bona
Fide Offer. The Offer Notice shall constitute an offer to CryoLife for the
Distribution of the New Product on the terms set forth in the Offer Notice.
CryoLife shall have sixty (60) days from the date of receipt of the Offer Notice
to accept the terms of the Offer Notice and notify SMI in writing of CryoLife’s
acceptance of such offer. If the Bona Fide Offer includes payment to SMI of any
equity securities or any other non-cash assets, CryoLife may substitute for such
cash or other non-cash assets, shares of CryoLife’s capital stock or other
assets of CryoLife with an equal fair market value. If CryoLife fails to deliver
notice of its acceptance of the offer set forth in the Offer Notice, SMI shall
be free to consummate the Bona Fide Offer with the Third Party who proposed the
Bona Fide Offer within sixty (60) days after the expiration of CryoLife’s sixty
(60) day first refusal right contained in this section. If SMI fails to
consummate the Bona Fide Offer within such sixty (60) day period, SMI shall be
prohibited from consummating such transaction and shall be required to negotiate
with CryoLife as to the Distribution rights related to such New Product. The
limitations contained in this section are in addition to the limitations
contained in Section 2.1(iv) and the last two sentences of Section 2.1.
 
 
 
 

--------------------------------------------------------------------------------

 
 
    1.5 Product Applicators, Etc. SMI agrees to promptly notify CryoLife of all
improvements to applicators, tips and other accessories included within or used
in connection with the Products, including all new applicators, tips and other
accessories. All such improvements and any such new applicators, tips or
accessories to the Products shall be included within the Products and the
Parties shall adjust the catalog of Products to reflect these new products, with
any transfer price to be negotiated in good faith, but based solely on costs to
SMI for such improvements and/or new applicators, tips and accessories. The
Parties agree that the Endoscopic applicator system used for powder delivery via
gastrointestinal endoscope, as further described on Schedule 2.1 is not an
improvement or new applicator and is not included in this Agreement.
 
2.   Distribution
 
    2.1  Limitations on SMI Activities. During the term of this Agreement SMI
agrees (i) to sell the Products exclusively to CryoLife for use in Permitted
Clinical Applications within the Territory, (ii) to refrain from selling or
licensing any Products to any Existing Distributor or Third Party for sale or
distribution in Permitted Clinical Applications within the Territory, (iii) to
refrain from directly or indirectly marketing, promoting, or encouraging any
Third Party to market, promote or Distribute the Products for any of the
Permitted Clinical Applications within the Territory, (iv) to refrain from
licensing or transferring any AMP™ Technology to any Third Party within the
Territory for the purpose of manufacturing any Products upon terms or conditions
that would enable or allow such Third Party to sell any Products for Permitted
Clinical Applications within the Territory. In addition, SMI agrees that it
shall refrain until January 1, 2015 from (A) directly, or indirectly selling,
permitting to sell, market, promote or encouraging third parties to sell, permit
to sell, market or promote any Competitive Product (defined below) for any
Permitted Clinical Application within the Territory or (B) licensing or
transferring to any Third Party technology that would enable or allow any Third
Party to manufacture any Competitive Product within the Territory. The
provisions of the foregoing sentence shall be deemed further modified so that
SMI may only take the actions described therein if SMI complies with Section 1.4
(and therefore CryoLife does not match the right of first refusal set forth
therein). As used herein, “Competitive Product” means any powdered absorbable
surgical hemostat that is intended for or could be used for a Permitted Clinical
Application. The foregoing limitations do not apply to sales by SMI of those
products described on Schedule 2.1.
 
    2.2  CryoLife Limitations. During the term of this Agreement and provided
SMI timely fulfills CryoLife’s orders for Products, CryoLife will not
manufacture or Distribute for Permitted Clinical Applications within the
Territory any Competitive Product except for products currently manufactured or
Distributed by CryoLife, new and successor products related to products
currently manufactured or Distributed by Cryolife and new and successor products
that incorporate CryoLife’s protein hydrogel technology with any powdered
product. In addition, once CryoLife receives final approval from the United
States Regulatory Authority (as defined in the License Agreement) to
Commercially Distribute Products (as defined in the License Agreement), it shall
commence an orderly process to withdraw its HemoStase from distribution in the
United States by the earlier of December 31, 2014 or when CryoLife can complete
an orderly withdrawal from the market. An orderly withdrawal process will permit
CryoLife to complete the sale of its entire inventory of HemoStase and honor
existing requirements under contracts CryoLife has with various third parties.
 
    2.3  Current Distributors.
 
       2.3.1 SMI represents and warrants that only the Persons described on
Schedule 2.3 (collectively, the “Existing Distributors”) have any rights or
agreements that entitle them to Distribute any Products for Permitted Clinical
Applications within the Territory or represent SMI, or any other Person
including Clot Plus Limited (collectively, “Other Parties”), in the Distribution
of any Products for Permitted Clinical Applications within the Territory. SMI
represents and warrants that it has delivered to CryoLife the most current and
complete copies of each and every agreement any of the Existing Distributors has
respecting the Products or the right to Distribute any Products for Permitted
Clinical Applications within the Territory. SMI represents and warrants that
Schedule 2.3 contains a complete list of all such agreements with Existing
Distributors (or if such agreement is oral, that it has accurately summarized
all terms of such oral arrangement).
 
       2.3.2 SMI agrees to terminate or obtain all rights to distribute or sell
Products for Permitted Clinical Applications within the Territory from all of
the Existing Distributors within thirty (30) days after the Effective Date (with
the exception of those distributors set forth on Schedule 2.3.2, which SMI shall
give notice of termination upon the execution of this Agreement by both Parties,
and shall terminate in ninety (90) days of the Effective Date and to refrain and
cause all Other Parties to refrain from granting to any Third Party any rights
to distribute Products or represent SMI or any Other Parties in the sale or
distribution of Products for Permitted Clinical Applications within the
Territory. Notwithstanding and, with respect to particular Existing Distributors
identified by CryoLife in writing, in lieu of the preceding sentence, SMI will
assist CryoLife by assigning, or causing the appropriate Other Party to assign
to CryoLife any agreements for the distribution or sale of Products by the
Existing Distributors as CryoLife may request in writing. At CryoLife’s option
with respect to Existing Distributors whose distributorships are otherwise
terminated, SMI shall permit and cause all Other Parties to (i) permit such
distributor to continue fulfilling orders for existing Tenders and (ii) assign
to CryoLife the exclusive right to sell Products to such distributors. SMI
warrants that it will take the actions identified above without breaching or
causing the breach of any of the agreements referenced therein. SMI agrees to
deliver to CryoLife within five (5) Business Days of the execution thereof,
copies of any and all agreements (or a summary of any and all oral arrangements)
between or among SMI, the Existing Distributors or any Other Parties related to
SMI’s obligations under this Section 2.3. SMI agrees it shall bear all costs
associated with fulfilling its obligations under this Section 2.3 and shall
indemnify CryoLife for any Losses resulting therefrom, except for any
defamation, libel or other claim regarding damage to CryoLife’s reputation.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
       2.3.3 SMI represents and warrants that other than the Existing
Distributors, neither SMI nor any Other Parties currently has any other agents,
representatives, or distributors entitled to Distribute Products (except for
those products set forth in Schedule 2.1 or any hemostatic powder for Permitted
Clinical Applications within the Territory, and that there is no restriction,
covenant, or agreement to which it or any Other Party is a party or by which it
or any Other Party is bound that would prevent or delay CryoLife from exercising
and obtaining the full benefit of the exclusive Distribution rights granted in
this Agreement. SMI agrees that it will not, directly or indirectly, undertake,
permit, or omit to take any action, or enter into, or permit any Other Party to
enter into, any agreement that will prevent or delay the enjoyment by CryoLife
of the full benefits of the exclusive relationship provided in this Agreement.
SMI agrees to promptly direct and cause all Other Parties to direct all sales
inquiries respecting the Product for Permitted Clinical Applications within the
Territory to CryoLife during the Term of this Agreement. SMI represents and
warrants that the termination of agreements with the Existing Distributors shall
not cause CryoLife any Losses. SMI represents and warrants that the execution
and delivery of this Agreement and the consummation of the transactions
contemplated hereby do not and will not constitute or cause a default or effect
an acceleration of the terms under any of the agreements with Existing
Distributors.
 
       2.3.4 SMI represents and warrants that (i) its order fulfillment for
Products to Existing Distributors during the last ninety (90) days has been
consistent insofar as quantity and product mix with its order fulfillment during
the preceding one hundred eighty (180) day period and (ii) it has fully advised
CryoLife in writing of (A) all shipments of Products into or for resale into the
Territory for Permitted Clinical Applications and (B) all outstanding purchase
orders for Products into or for resale in the Territory for Permitted Clinical
Applications that have not been fulfilled prior to the Effective Date are set
forth on Schedule 2.3. SMI shall direct all purchase orders it receives for
Products to be shipped into or for resale in the Territory for Permitted
Clinical Applications to CryoLife from and after the Effective Date.
 
    2.4  Marketing and Sales. Subject to the terms and conditions of this
Agreement, all business decisions concerning the sales and marketing of Product
in the Territory, including the price, other sale and promotional terms thereof,
will be within the sole discretion of CryoLife. Upon SMI’s reasonable request,
but no more frequently than twice per calendar year, CryoLife will discuss with
SMI CryoLife’s marketing plans for Product in the Territory.
 
    2.5  Promotion Limitations. CryoLife will restrict its promotion and
marketing of Products to activities reasonably calculated to sell the Products
for Permitted Clinical Applications within the Territory and will not sell or
distribute Products outside the Territory or sell or distribute Products
knowingly to persons for the purpose of sale or distribution outside the
Territory. CryoLife agrees that all sales inquiries or leads for sales of
Products outside the Territory that it or its Affiliates receive shall be
immediately directed to SMI for follow-up. SMI agrees that all sales inquiries
or leads for sales of Products inside the Territory that it or its Affiliates
receive shall be immediately directed to CryoLife for follow-up.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
3.   Payment and Product Purchases
 
    3.1  Initial Payment. CryoLife will pay SMI of the sum of Eight Million U.S.
dollars ($8,000,000.00) (the “Initial Payment”) within five (5) Business Days
after both this Agreement and the License Agreement are executed by the Parties.
Of the Initial Payment, Six Million and Seven Hundred and Fifty Thousand U.S.
dollars ($6,750,000.00) shall be paid in cash or by wire transfer to an account
designated by SMI in writing with the remaining One Million and Two Hundred and
Fifty Thousand U.S. dollars ($1,250,000.00) to be paid by the issuance to SMI of
shares of common stock of CryoLife (the “Shares”) equal in number to One Million
and Two Hundred and Fifty Thousand U.S. dollars ($1,250,000.00) divided by the
average closing price on the New York Stock Exchange of CryoLife’s common stock
for the ten (10) trading days preceding and ending on the Business Day
immediately preceding (“Trailing Average Price”) the date both Parties execute
and deliver both this Agreement and the License Agreement. The Shares shall be
issued in the name of SMI promptly following the Effective Date, but shall be
held by CryoLife until March 31, 2012, subject to possible cancellation in
accordance with Section 3.3. While the Shares are held by CryoLife, SMI shall
have all ownership rights pertaining to the Shares, including without
limitation, all voting rights and rights to receive dividends or other
distributions thereon; provided, however, that the Shares may not be sold,
encumbered, assigned or otherwise transferred by SMI prior to March 31, 2012, or
pursuant to the terms of Section 3.3.
 
    3.2  Prepaid Royalties Under the License Agreement. The Parties acknowledge
and agree that CryoLife may apply One Million Five Hundred Thousand U.S. dollars
($1,500,000.00) from the Initial Payment as a prepaid royalty payment under the
License Agreement (the “Prepaid Royalty Payment”), upon the terms and conditions
set forth therein.
 
    3.3  Limited Right to Cancel Shares. The Initial Payment will be
non-refundable; provided, however, that: (i) in the event SMI fails to timely
supply Product that meets all Product Specifications in the manner required by
this Agreement, (ii) if CryoLife determines in good faith that it is prevented
from distributing any Products (or is advised by counsel to refrain from
distributing to reduce damages) in the manner contemplated by this Agreement by
reason of any legitimate claim from a Third Party that distribution of the
Product violates any Third Party intellectual property rights, (iii) if
CryoLife’s exclusive rights to Distribute Products for Permitted Clinical
Applications within the Territory is lost or diminished (and such loss or
diminishment is not due to any negligent act or omission by CryoLife), or (iv)
SMI breaches any covenant contained in Sections 2.1 or 2.3, SMI takes any action
described in Section 11.2.4, or any Field Action is taken in a manner that
CryoLife believes materially adversely impacts its ability to enjoy the full
benefits of this Agreement (any of these, a “Refund Event”), CryoLife shall
notify SMI in writing of such Refund Event (a “Refund Notice”). If SMI is unable
to cure any Refund Event within sixty (60) days after receipt of the applicable
Refund Notice, CryoLife shall have the right (but not the obligation) to satisfy
all or any portion of any Losses incurred by the CryoLife Indemnitees as a
result of such Refund Event (the “Refund Losses”) by promptly cancelling a
number of Shares with an aggregate value up to the aggregate amount of such
Refund Losses. For purposes of this Section 3.3, the value of each Share shall
be the average closing price on the New York Stock Exchange of CryoLife’s common
stock for the ten (10) trading days preceding and ending on the Business Day
immediately preceding the date on which SMI receives the Refund Notice. The
Parties agree that CryoLife’s right to cancel any Shares pursuant to this
Section 3.3 shall be in addition to any other rights or remedies available to
CryoLife pursuant to this Agreement or in law or equity.
 
 
 
 

--------------------------------------------------------------------------------

 
 
    3.4  Share Representations. SMI hereby acknowledges, represents, warrants,
covenants and agrees that: (i) SMI is the sole party in interest with respect to
the Shares and is acquiring the Shares for SMI’s own account, for investment
only and not with a view toward the resale or distribution thereof, (ii) SMI is
an “accredited investor,” as that term is defined by Rule 501(a) of Regulation D
under the Securities Act of 1933, as amended (the “Securities Act”), (iii) the
Shares were offered to SMI by CryoLife solely by private contacts and not by
means of any form of general solicitation, advertisement or sales literature,
(iv) SMI must bear the economic risk of its investment in the Shares for an
indefinite period of time because none of the Shares are registered under the
Securities Act or the securities laws of any state or other jurisdiction, and
except as set forth in Section 3.3, the Shares cannot be sold or otherwise
transferred by SMI prior to March 31, 2012, (v) SMI is able to bear the economic
risk of losing SMI’s entire investment in the Shares, and SMI has adequate means
of providing for SMI’s current and future needs without regard to the investment
in the Shares, (vi) SMI has been advised that the Shares are not being
registered under the Securities Act or applicable state securities laws upon the
basis that the transaction involving their sale is exempt from such registration
requirements as a transaction by an issuer not involving any public offering in
reliance on Rule 506 of Regulation D, as promulgated by the United States
Securities and Exchange Commission pursuant to the Securities Act, and reliance
by CryoLife on such exemption is predicated in part on SMI’s representations set
forth in this Agreement, (vii) SMI is familiar with the business in which
CryoLife is engaged and, based upon SMI’s knowledge and experience in financial
and business matters, SMI is familiar with investments of the sort that SMI is
undertaking by investing in the Shares, SMI is fully aware of the merits and
risks involved in making its investment in the Shares, and SMI is capable of
evaluating the merits and risks of its investment in the Shares, (viii) SMI and
SMI’s advisors have had an opportunity to ask questions of and to receive
answers from representatives of CryoLife and to obtain additional information
from CryoLife regarding CryoLife and its business, and SMI and SMI’s advisors
have obtained all such information that they deem necessary or appropriate to
enable SMI to make its decision to invest in the Shares, (ix) SMI will not
directly or indirectly, offer, sell, pledge, transfer or otherwise dispose of
(or solicit any offers to buy, purchase or otherwise acquire or take a pledge
of) any of the Shares except in compliance with Section 3.3, the Securities Act,
applicable state securities laws and the respective rules and regulations
promulgated thereunder, (x) SMI has, in connection with its decision to purchase
the Shares, reviewed information contained in documents filed or furnished by
CryoLife with the U.S. Securities and Exchange Commission, including without
limitation, CryoLife’s Form 10-K for the year ended December 31, 2009, all
subsequently filed reports on Form 10-Q, and all subsequently filed or furnished
reports on Form 8-K (the “SEC Reports”), and (xi) no person other than CryoLife
is authorized by CryoLife to provide any representation that is inconsistent or
in addition to those contained herein or in the SEC Reports, and SMI
acknowledges that it has not received or relied on any such representations.
 
    3.5  Registration Rights and Lockup Requirements. CryoLife and SMI
acknowledge and agree that SMI shall have such registration rights with respect
to the Shares, and the Shares shall be subject to such lockup requirements, as
are set forth in the Registration Rights Agreement attached as Exhibit “A”
hereto and to which the Parties are parties. In addition, the Shares shall
contain a restrictive legend set forth on Schedule 3.5.
 


 
 

--------------------------------------------------------------------------------

 



 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.
 
 
    3.6  Initial Orders. Concurrent with the execution of this Agreement,
CryoLife has submitted to SMI a purchase order as more particularly set forth on
Schedule 3.6. SMI agrees that to the extent that any Product noted on that order
cannot be sold because of an expiration date, that SMI will assist CryoLife in
shipping substitutes for such Product to CryoLife. Additionally, CryoLife agrees
to purchase SMI’s current inventory of OrthoClot Product, up to 7,500 units, at
a purchase price of [***] U.S. dollars ($[***]) for one gram product and [***]
U.S. dollars ($[***]) for three gram product all as further set forth on
Schedule 3.6.
 
    3.7  Purchase Minimums
 
       3.7.1 CryoLife agrees to the Minimum Annual Purchase Requirements set
forth on Schedule 3.7, as same may be adjusted pursuant to this Agreement.
 
       3.7.2 The Parties acknowledge and agree that the Minimum Purchase Amounts
are based on SMI’s current sales potential of the Products in the Territory and
therefore, SMI represents and warrants that it has delivered to CryoLife, prior
to the execution of this Agreement, SMI’s current sales information for the 2009
calendar year and the first two calendar quarters of 2010 for Products in the
Territory and that such information is true, correct and complete.
 
       3.7.3 The Minimum Annual Purchase Requirements may be reduced by CryoLife
in any given period to the extent of any prior purchase by CryoLife in excess of
the Minimum Annual Purchase Requirements for any and all preceding periods. The
failure of CryoLife to meet any Minimum Annual Purchase Requirements because of
any of the following reasons shall not cause CryoLife to be in default of this
Agreement: Product returns in accordance with the terms of this Agreement,
breach of this Agreement by SMI, failure to timely deliver Products by SMI,
delay in obtaining Regulatory Approval based on the timelines set forth on
Schedule 5.1 which assumes full cooperation of the CryoLife designated
distributor when such distributor is the regulatory applicant, supply
interruption by SMI, force majeure, or any Field Action that is not the result
of CryoLife’s negligent acts or omissions.
 
    3.8  Inventory and Supply Interruption.
 
       3.8.1 SMI represents and warrants that SMI’s Products Inventory and
components inventory, broken down by product number, was on August 15, 2010 and
estimates will be as of September 15, 2010 as set forth on Schedule 3.8. SMI
agrees to maintain Product Inventory equal to at least two times CryoLife’s
trailing three month order volume. SMI shall at all times ensure that sufficient
manufacturing capacity (including appropriate manufacturing, storage and
distribution facilities and qualified personnel) is maintained to meet
CryoLife’s forecasted demand plus 50%.
 
       3.8.2 SMI will notify CryoLife immediately in writing upon becoming aware
of any supply shortage, or other interruption or potential interruption in the
supply of any material, component, or sub-assembly, in each case as it relates
to Products, which notice shall include the quantity of such material or
component ordered by SMI, name of the distributor and any additional information
SMI may have concerning the reasons for the supply interruption and the steps
being taken to cure such interruption. In addition, if reasonably requested in
writing by CryoLife, SMI agrees to confirm within ten (10) days that it is not
aware of any supply shortage, or other interruption or potential interruption in
the supply of any material, component, or sub-assembly. If at any time SMI does
not have enough component material to fulfill, or other supply or manufacturing
problems prevent SMI from fulfilling on a timely basis, its supply obligations
to CryoLife for purchase of Products, SMI shall promptly notify CryoLife of the
nature and extent of the impairment to SMI’s ability to supply and shall
allocate 100% of its full resources to rectifying the impairment until such
impairment is overcome.
 
 
 
 

--------------------------------------------------------------------------------

 
 
       3.8.3 In the event SMI is unable to fulfill CryoLife’s purchase orders
for Products, the Minimum Annual Purchase Requirements for the year and
subsequent years shall be suspended until SMI is able to fulfill all of
CryoLife’s purchase orders. Upon SMI’s fulfilment of all of CryoLife’s purchase
orders pursuant to the previous sentence, (i) the Expiration Date (as set forth
on Schedule 3.7) of the applicable Minimum Annual Purchase Requirement for such
year (and the Expiration Date of each subsequent Minimum Annual Purchase
Requirement) shall be expanded by the time of the delay in fulfilment to the
date of such fulfilment, unless such date is later than the 20th of the month,
in which case it shall be the end of the month (the “Adjusted Expiration Dates”)
and (ii) the Commencement Date (as set forth on Schedule 3.7) of the following
Minimum Annual Purchase Requirement (and the Commencement Date of each
subsequent Minimum Annual Purchase Requirement) shall be adjusted to be the
beginning of the calendar month following the Adjusted Expiration Date. For
example, if SMI fails to fulfill all of CryoLife’s purchase orders for a month
and 21 days in 2012, (i) the Expiration Date of the Minimum Annual Purchase
Requirement for the period currently reflected on Schedule 3.7 as January 1,
2012 to December 31, 2012, shall be February 28, 2013, (ii) the Commencement
Date and Expiration Date of the Minimum Annual Purchase Requirement for the
period currently reflected on Schedule 3.7 as January 1, 2013 to December 31,
2013, shall be March 1, 2013 to February 28, 2014, respectively; and (iv) the
Commencement Date and the Expiration Date of each subsequent Minimum Annual
Purchase Requirement shall be March 1st of such year and the end of February of
the following year, respectively (each subject to adjustment pursuant to this
Section 3.8.3 for any additional failures by SMI to fulfill all of CryoLife’s
purchase orders in any calendar quarter).
 
    3.9  Transfer Price. CryoLife shall pay SMI the Transfer Prices for any
Products ordered, delivered to, and not rejected by CryoLife. For Products with
a single product number for which separate transfer prices exist for (1) direct
distribution and (2) indirect distribution, CryoLife will make reasonable
efforts, but shall not be required, to include on its Forecasts and Purchase
Orders product at the appropriate transfer price based on its estimation of
final distribution of the Products.
 
       3.9.1 The Parties acknowledge that CryoLife may, due to necessary
inventory management practices, distribute Product directly for which it has
paid the indirect price or distribute Product indirectly for which it has paid
the direct price (a discussion of direct and indirect distribution is set forth
on Schedule 3.9). In such event CryoLife will note such inconsistency on its
next Purchase Order and will include in such Purchase Order (i) if Product
purchased at the indirect Transfer Price is distributed directly, an amount of
Product that will be purchased at the direct distribution Transfer Price that
will be indirect distributed to address the previous inconsistency or (ii) if
Product purchased at the direct Transfer Price is distributed indirectly, an
amount of Product that will be purchased at the indirect distribution Transfer
Price for direct distribution to address the previous inconsistency. SMI shall
have the option each quarter to review CryoLife’s internal reports showing
PerClot unit distribution and appropriate supporting documentation in order to
confirm that CryoLife is following the provisions of this Section 3.9.1 for such
quarter.
 
       3.9.2 From and after January 1, 2014, the Transfer Prices may, at the
written request of either Party, increase or decrease by an amount negotiated in
good faith by the Parties if the currency rate between the Chinese RMB and the
U.S. dollar has increased or decreased by more than 10% since the last
Adjustment Date. As used herein, the first “Adjustment Date” shall be January 1,
2014 and all subsequent Adjustment Dates shall be the last date upon which the
Transfer Prices were actually changed by the Parties. After the first
adjustment, adjustments to Transfer Prices shall be made no more frequently than
once every twelve (12) months and, to be effective, shall be memorialized in
writing. Among the factors the Parties agree to consider in any negotiations to
adjust Transfer Prices will be the practical ability of CryoLife to increase the
average selling price of the Products without adversely affecting the demand for
such Products.
 
 
 
 

--------------------------------------------------------------------------------

 
 
    3.10  Purchase Orders. CryoLife shall issue to SMI purchase orders, which
shall specify: (i) the Product, including item or product number; (ii) the
Transfer Price; (iii) requested delivery schedule; and (iv) “ship to” and
“invoice to” place of business. SMI must accept a purchase order if (i) the
purchase order does not establish new or conflicting terms from those set forth
in this Agreement and (ii) the Transfer Price and other provisions of the
purchase order are in accordance with this Agreement. CryoLife shall place
purchase orders so that they have been received by SMI no less than ten (10)
days prior to the requested ship date. If SMI rejects a purchase order, SMI must
notify CryoLife within seven (7) calendar days of receipt of such purchase
order. If a purchase order is rejected, CryoLife will be advised of the reason
for rejection and be provided with an opportunity to bring the purchase order
into compliance. The terms contained in this Agreement shall govern the sale of
Products to CryoLife and shall supersede any inconsistent terms in CryoLife’s
purchase orders, unless SMI expressly agrees to such terms in writing. Orders
placed by telephone, or in person are to be confirmed by facsimile or email to
SMI by CryoLife within three (3) business days.
 
    3.11  Forecasts. On a quarterly basis, thirty (30) days before the end of
each quarter, CryoLife shall provide to SMI twelve (12) month rolling forecasts
of the anticipated quarterly quantities and mix of the Products that CryoLife
expects to order (each, a “Forecast”). Such Forecasts shall not be binding
except to the following extent: the first three months of each Forecast shall
constitute a firm commitment to order the total dollar volume of Products
forecast for such period during such period with CryoLife having the ability to
vary from the Products mix forecasted provided CryoLife orders at least 80% of
the volume forecast for each Product number. On a quarterly basis, thirty (30)
days before the end of each quarter, SMI will provide CryoLife with twelve month
rolling forecasts of Product inventory and production and a report of inventory
on hand. Failure of either Party to provide the forecasts or reports required by
this Section 3.11 shall relieve the other Party of its obligations under this
Section 3.11. SMI agrees to timely supply CryoLife with the quantities
forecasted for the first three months of each Forecast against purchase orders
from CryoLife. SMI also agrees, at a minimum, to fulfill all firm additional
orders for the Product submitted by CryoLife that are not more than 50% above
the amounts forecasted.
 
    3.12  Shipments. CryoLife may provide SMI with a designated shipper. SMI
will coordinate the collection of goods with the designated shipper from SMI’s
warehouse. If CryoLife does not designate a shipper, SMI will designate a
shipper of its own choosing. Title to Products and all risk of loss shall pass
from SMI to CryoLife at the time and place of SMI’s delivery of Products to
CryoLife, F.O.B. Shipping Point. CryoLife shall be responsible for costs of
shipping. CryoLife shall be solely responsible for insuring Products against
damage in shipping after delivery to CryoLife Ex-work or F.O.B. Shipping Point.
SMI shall ship Products to CryoLife on the shipping date designated in
CryoLife’s purchase order provided the purchase order is received at least
thirty (30) days before the requested shipping date, subject to the limitations
of the prevailing laws and regulations and to forces outside the control of SMI.
 
    3.13  Returns. SMI shall accept returns of any Product that does not meet
the Product Specifications, or is otherwise clearly rendered unsalable, provided
CryoLife notifies SMI in writing of any alleged failure to meet Product
Specifications not later than twenty (20) Business Days from the date of arrival
of such Product at the point of delivery or twenty (20) Business Days after
discovery of such Product’s failure to meet any Product Specification, such as
shelf life, that may not be readily determined upon Product receipt. Any defects
of Products resulting from CryoLife’s mishandling of Products after collection
of the Product from point of shipment to CryoLife is expressly excluded. At
SMI’s request, CryoLife will return the allegedly defective Product to SMI or
provide such other evidence of the deficiency of the Product to SMI. Credit for
any such defective Product for which timely notice is provided as set forth
above shall be issued if SMI’s examination confirms that the Product is
defective and that such defect is not the result of any mishandling of the
Product after collection of the Product from SMI’s warehouse. Credit shall
include Transfer Price and shipping charges. CryoLife agrees to advise SMI of
any information in its possession regarding mishandling, damage, deterioration,
alteration, or modification of any Product or its packaging. CryoLife will
follow SMI’s reasonable instructions to return Products or to otherwise dispose
of them, and will not take any action in relation to Products until it receives
such instructions from SMI.
 
 
 
 

--------------------------------------------------------------------------------

 
 
    3.14  Payment. SMI shall invoice CryoLife for Products delivered to CryoLife
in accordance with this Agreement and relevant purchase orders. CryoLife shall
pay for Products within thirty (30) days after the date of SMI’s invoice
(provided that the invoice date is no earlier than the date that shipment is
received and if it is earlier, within thirty (30) days after the date of the
shipment). All payments by CryoLife under this Agreement shall be made in United
States dollars free of any exchange or collection charges and of any taxes
imposed under the laws of any country. If CryoLife fails to pay to SMI any
amount when due, SMI shall notify CryoLife of such failure in writing and if
CryoLife fails to dispute, contest or pay any portion of such past due amount
within five (5) Business Days of receipt of such notice, CryoLife agrees to pay
interest on the undisputed and unpaid overdue amounts at the rate of ten percent
(10%) per annum or, if lower, the maximum rate permitted by applicable law.
Payments shall only be required after full shipments of Products ordered in a
single purchase order unless a partial shipment has been approved in advance by
CryoLife.
 
    3.15  Samples. SMI shall provide, at no cost to CryoLife, reasonable
quantities of sterile and non-sterile Products that CryoLife may use at its sole
discretion for samples and demonstrations. These sample units shall be provided
within ten (10) days after the Effective Date. Thereafter, and from time to time
as the Parties may mutually agree is reasonable for the purpose of supporting
CryoLife’s promotional and sales efforts, SMI shall provide additional sample
units to CryoLife at no cost to CryoLife. Pursuant to the preceding sentence,
CryoLife may reasonably request quantities of samples, which request shall not
be unreasonably denied. CryoLife shall certify that all orders for additional
sample units are for sample units that were actually used for demonstrations and
not sold or otherwise provided as part of the sale of Products. The Parties
agree that the Products samples mix and quantities set forth on Schedule 3.15
are reasonable.
 
4.   Product Specifications and Changes
 
    4.1  Product Specifications. Except for the Product notated on Schedule 3.8,
SMI warrants to CryoLife that all Products delivered to CryoLife (i) conform to
the Product Specifications, (ii) are contained in packaging that accurately
reflect the Products as manufactured and sterilized, (iii) have been
manufactured, tested, stored, packaged, labelled and shipped in compliance with
Applicable Laws and in accordance with applicable Regulatory Authorities,
including CE/MDD Regulatory Approvals, (iv) be free of defects in design,
material, engineering, fabrication and workmanship in accordance with the
Product Specifications, and (v) have a shelf life of at least thirty-six (36)
months with at least twenty-five (25) months shelf life remaining when received
by CryoLife. The foregoing warranty shall be in effect with respect to each
Product for the labelled shelf life of the Product. SMI further warrants to
CryoLife that the Product, when delivered, shall be free and clear of any liens,
security interests or encumbrances of any nature whatsoever.
 
 
 
 

--------------------------------------------------------------------------------

 
 
    4.2  Product Changes. SMI shall not make any changes to Products (including
materials, packaging, and directions for use), Product Specifications, the raw
materials, component suppliers, or manufacturing process for the Products
(collectively, “Product Changes”) unless approved by CryoLife in writing in
advance, which approval may not be unreasonably denied (with the Parties
understanding that any such changes that would require new or changes to
regulatory approval may be denied by CryoLife due to the cost or time involved
in that change).
 
       4.2.1 Without limiting the foregoing, all Product Changes (including
changes required by law) shall be submitted to CryoLife in writing no later than
one hundred eighty (180) days prior to SMI’s proposed date of implementation for
such change. Unless CryoLife notifies SMI in writing that it disapproves of such
change during the thirty (30) calendar day period following the notification of
such change or if such a proposed change is otherwise required by law,
regulation, or directive, SMI shall be authorized to implement such change and
shall be responsible for properly communicating and implementing such change,
including with respect to any of SMI’s vendors.
 
       4.2.2 Without limiting the foregoing, the following changes shall be
deemed governed by this Section 4.2: (i) use of any nonconforming material in
the manufacture of any of the Products in variance with the Product
Specifications; (ii) implementation of any deviation that could affect the
handling, sterility, safety, or efficacy of any of the Products and be at
variance with the Product Specifications; or (iii) implementation of any
corrective action that could affect the safety or efficacy of the Products.
Notwithstanding the foregoing, SMI shall not make any Product Changes that
disqualify Products for sale under any regulatory or other approval governing
the sale or distribution of Products within any portion of the Territory.
 
       4.2.3 SMI shall be responsible for all costs and expenses associated with
developing and implementing any Product Changes including, without limitation,
any and all costs associated with obtaining regulatory approval to incorporate
Product Changes into Products or to manufacture or Distribute Products that
incorporate Product Changes throughout the Territory.
   
       4.2.4 SMI shall maintain sufficient Product Inventory for any
discontinued Products to satisfy all Tenders for the discontinued Products in
effect on the date such Products are discontinued by reason of a Product Change
made pursuant to this Section 4.2 or otherwise.
 
    4.3  Clot Plus, Limited. SMI shall cause Clot Plus Limited and any Other
Party who has access to or capability to manufacture and distribute the Products
known under the tradename Orthoclot™ to cease all manufacture and distribution
of such Products after the transfer of inventory contemplated in Section 3.6.
SMI represents and warrants that the Intellectual Property relating to such
Products will not be assigned or licensed to any Third Party or used by any
Other Party or SMI to manufacture or distribute such Products or Competitive
Products.
 
5.   Approvals and Compliance
 
    5.1  Regulatory Approvals. SMI represents and warrants to CryoLife that it
has applied for and received Regulatory Approvals for the Products in the
Permitted Clinical Applications within the Territory jurisdictions as indicated
on Schedule 5.1. SMI represents and warrants that each Regulatory Approval
identified on Schedule 5.1 as obtained is in good standing. and has never been
revoked or suspended for any reason. SMI has no reason to believe that such
Regulatory Approvals will be revoked or suspended for any reason. SMI hereby
grants to CryoLife the fully paid-up right to use any and all Regulatory
Approvals related to the Products within the Territory that are owned by or
licensed to SMI and as of the date hereof and throughout the Term. The Parties
acknowledge that to obtain Regulatory Approvals in certain countries in the
Territory, CryoLife or its Affiliates may need to be listed as the manufacturer
of the Product and that in such case SMI shall be an OEM manufacturer for
CryoLife or its Affiliates and the Parties shall enter into appropriate
agreements to show that CryoLife or its Affiliates is the manufacturer and SMI
is the OEM Manufacturer (provided however that the costs for obtaining,
maintaining and communicating with Regulatory Authority and the costs for
submissions shall still be borne by SMI and the appropriate agreements shall
reflect that fact).
 
 
 
 

--------------------------------------------------------------------------------

 
 
       5.1.1 SMI represents, warrants and covenants that it has applied for and
will allocate sufficient resources and use reasonable efforts to obtain in a
timely fashion additional Regulatory Approvals in additional jurisdictions
within the Territory for Permitted Clinical Applications according to the
schedule in the Regulatory Approval Development Plan set forth on Schedule 5.1.
SMI agrees that its obligations under this subsection include the hiring of a
qualified professional or professional firm to supplement or replace its
internal efforts to secure and maintain Regulatory Approvals in a timely
fashion.
 
       5.1.2 All costs and expenses for obtaining and maintaining Regulatory
Approvals throughout the Territory shall be SMI’s, except for the costs and
expenses of obtaining Regulatory Approval in Canada, the United States and
Japan, which CryoLife has responsibility to apply for under this Agreement and
the License Agreement. SMI shall have the primary responsibility for all
communications, submissions and interactions with the Regulatory Authorities for
the purpose of obtaining and maintaining Regulatory Approvals except for Canada,
the United States and Japan.
 
       5.1.3 At least once each month, SMI shall report in reasonable detail to
CryoLife on the status of SMI’s efforts to obtain Regulatory Approvals according
to the Regulatory Approval Development Plan. SMI agrees to provide to CryoLife
such documentation or analyses as CryoLife may reasonably request in connection
with any submission for Regulatory Approval. At CryoLife’s reasonable request
from time to time, SMI shall also permit CryoLife to contact Regulatory
Authorities involved in any Regulatory Approval requests of SMI.
 
       5.1.4 If at any time SMI falls behind schedule for obtaining Regulatory
Approval for Products in any jurisdiction in accordance with the Regulatory
Approval Development Plan or if the Parties agree, CryoLife may either require
SMI to engage at SMI’s cost a Third Party professional firm qualified in
obtaining Regulatory Approvals that is acceptable to CryoLife or CryoLife may
take over responsibility for obtaining Regulatory Approval in a jurisdiction by
so notifying SMI in writing. SMI agrees to cooperate fully with CryoLife’s
efforts and to promptly reimburse CryoLife for all its costs and expenses
associated with such effort plus overhead for such endeavour equal to 20% of
such amount. In such event and as to the Regulatory Approval application process
taken over, CryoLife shall thereafter have primary responsibility for all
communications, submissions and interactions with the Regulatory Authorities for
the purpose of obtaining and maintaining such Regulatory Approval and SMI shall
provide reasonable assistance and cooperate fully with CryoLife with respect to
such Regulatory Approvals. If SMI fails to promptly reimburse CryoLife as
required herein in Section 5.1.4, CryoLife may notify SMI and offset any such
unreimbursed costs and expenses against amounts otherwise due or coming due to
SMI under this Agreement, the License Agreement or any other Agreement.
 


 
 

--------------------------------------------------------------------------------

 



 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.
 
 
       5.1.5 The Parties acknowledge that the Minimum Annual Purchase
Requirements are predicated upon SMI meeting or exceeding the goal of obtaining
Regulatory Approvals for the Products in the jurisdictions indicated no later
than when provided on Schedule 5.1. To the extent any such Regulatory Approvals
are not obtained by the date indicated on Schedule 5.1, the Parties agree, at
CryoLife’s request, to reduce the Minimum Annual Purchase Requirements by the
amount set forth on Schedule 5.1 and to amend Schedule 5.1 to reflect such
adjustments.
 
       5.1.6 CryoLife agrees to use commercially reasonable efforts to apply for
Regulatory Approval, in CryoLife’s name, to distribute and sell Products in
Permitted Clinical Application in Canada. SMI shall provide reasonable personnel
assistance to SMI with respect to such Regulatory Approval. SMI’s assistance in
this effort will include providing information about SMI and Products as needed
for such application, such as clinical trial information relating to the
Products. CryoLife’s obligations related to obtaining Canadian Regulatory
Approval does not include or require CryoLife to conduct any clinical trials
involving Products, nor is SMI required to conduct such clinical trials for
Canada. If SMI’s reasonable failure to cooperate causes, in CryoLife’s
reasonable estimation, Regulatory Approval in Canada to be delayed past January
1, 2012 the Parties agree to reduce the Minimum Annual Purchase Requirements by
[***] US Dollars ($[***]) starting with calendar year 2012, with a pro-rata
adjustment made for any approval that occurs during a calendar year.
 
    5.2  Manufacturing Requirements. SMI has and will manufacture Products in
accordance with the (i) Product Specifications, (ii) applicable Regulatory Laws,
including master device and lot history records, and ISO 13485 requirements
(including appropriate certification), MDD Requirements, CMDCAS Requirements
(when such CMDCAS Requirements are necessary for CryoLife to obtain Canadian
registration), and (iii) other pertinent rules and regulations of Regulatory
Authorities that have granted Regulatory Approval for the Products. Upon the
request of CryoLife, SMI shall provide CryoLife with written evidence of
compliance with the criteria set forth in the preceding sentence. Upon
CryoLife’s request, SMI shall provide CryoLife with written evidence of
compliance with the criteria set forth herein. During the Term, SMI will
maintain, or cause to be maintained, the Products manufacturing facility’s
registration as a certified medical device manufacturing facility with all
applicable Regulatory Authorities and cause such facility to be maintained such
that the facility would pass an audit for compliance with ISO 13485 (including
appropriate certification), MDD Requirements, and CMDCAS Requirements (when such
CMDCAS Requirements are necessary for CryoLife to obtain Canadian registration).
SMI shall maintain ongoing quality assurance and testing policies sufficient to
satisfy its obligations under this Agreement, CryoLife’s standard requirements
for approval as a vendor as described in CryoLife’s quality system review
policy, and SMI’s standard quality assurance policies, copies of which are
attached hereto.
 
    5.3  Manufacturing Sources. SMI represents that, as of the Effective Date,
it has a fully CE Marking certified and functioning manufacturing source for the
Products capable of producing sufficient Product to meet CryoLife’s needs under
this Agreement. SMI agrees to maintain such manufacturing source or procure
other sources, facilities and/or equipment in order to replace such
manufacturing source that are reasonably acceptable to CryoLife and CE Marking
certified in the event that SMI’s then-active manufacturing facility becomes
unable or unwilling to supply Products in a timely manner. SMI further agrees to
establish a second CE Marking certified and fully functioning manufacturing
facility for Products that is reasonably acceptable to CryoLife on or before
December 31, 2012.
 
 
 
 

--------------------------------------------------------------------------------

 
 
    5.4  Regulatory and Products Communications. SMI shall be responsible to
Regulatory Authorities throughout the Territory as the manufacturer of the
Products.
 
       5.4.1 Each Party shall promptly notify the other and provide to the other
a copy or transcription, if available, of any communication from any Regulatory
Authority relating to the Products, the marketing thereof, or any related matter
(including copies of all product approvals) and shall keep the other Party
reasonably apprised of regulatory interactions and similar activities with
governmental authorities and international bodies in connection with the
Products anywhere in the Territory.
 
       5.4.2 Each Party shall notify the other immediately by fax or email, with
confirming notice via overnight delivery, as soon as it becomes aware of any
issue with the Products or their testing, manufacture, labelling, or packaging,
including any issue relating to regulatory compliance, safety or efficacy of the
Products or breach by such Party of the terms of this Agreement. Without
limiting the generality of the foregoing, each Party will notify the other
immediately if it becomes aware of any death or bodily injury caused by a
Product unit (or suspected to be caused by a Product unit) or any malfunction of
any of the Products.
 
       5.4.3 If either Party receives notice of an actual or threatened
inspection, investigation, inquiry, recall, import or export ban, product
seizure, enforcement proceeding or similar action by a Regulatory Authority with
respect to the Product or a Party’s activities in connection with the Product,
it will notify the other Party within forty-eight (48) hours after its receipt
of notice of the action and will promptly deliver to the other Party copies of
all relevant documents received from the Regulatory Authority. Any notice
respecting a recall or action that in any way restricts the ability of either
Party to Distribute Products shall be delivered to the other Party promptly upon
receipt.
 
       5.4.4 The Parties shall cooperate in response to the action, including
providing information and documentation as requested by the Regulatory
Authority. If the action primarily concerns CryoLife’s activities or if the
action involves the Regulatory Authority in Canada and Japan, then CryoLife
shall have primary responsibility to respond to the Regulatory Authority;
otherwise, SMI shall have primary responsibility to respond. In either case,
upon request of the responding Party, the other Party shall provide consulting
advice and assistance with the response. In addition, each Party shall promptly
notify the other and provide to the other a copy or transcription, if available,
of any communication from any Regulatory Authority relating to the products, the
marketing thereof, or any related matter and shall keep the other Party
reasonably apprised of regulatory interactions and similar activities with
Regulatory Authorities in connection with the Products.
 
       5.4.5 If either Party in good faith determines that a removal,
correction, recall or other Field Action involving the product or its labelling
is warranted (whether or not required by a Regulatory Authority), such Party
shall immediately notify the other Party and shall advise such other Party of
the reasons underlying its determination that a removal, correction, recall or
other Field Action is warranted. The Parties shall consult with each other as to
any action to be taken in regard to such removal, correction, recall or other
Field Action. If, after consultations, either Party in good faith believes that
such a removal, correction, recall or Field Action should be undertaken with
respect to the Products or its labelling, the Parties shall cooperate in
carrying out the same. SMI shall be responsible for all of CryoLife’s reasonable
out-of-pocket costs and expenses, including the cost of the Products and the
replacement cost of the Products, quality control testing and notification in
the event of removals, correction, recall or other Field Action involving the
Product or its labelling, provided it copies CryoLife. In the event of a Field
Action of any Products, SMI shall promptly correct noted deficiencies relating
to its manufacturing, packaging, labelling, testing and SMI’s storage or
handling of Products, if applicable, or cause the vendor of any material,
component, or sub-assembly incorporated into such Products to do likewise with
respect to such material, component, or sub-assembly and CryoLife shall correct
noted deficiencies related to matters for which it is responsible. If SMI fails
to promptly reimburse CryoLife as required herein in Section 5.4.5, CryoLife may
notify SMI and offset any such unreimbursed costs and expenses against amounts
otherwise due or coming due to SMI under this Agreement, the License Agreement
or any other Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
       5.4.6 In the event of any action by a Regulatory Authority or Field
Action that impedes CryoLife’s ability to sell Products, the Minimum Annual
Purchase Requirements shall be adjusted equitably downward to reflect such
impediment.
 
       5.4.7 The provisions of this Section 5.4 do not apply to the Regulatory
Authority in the United States.
 
    5.5  Compliance with Laws. Each Party will comply with all Applicable Laws
in the Territory that pertain to the testing, manufacture, labelling, marketing,
distribution, sale, or packaging of the Products and in any other manner
pertaining to the performance of its obligations under this Agreement, including
the maintenance of ongoing quality assurance and testing procedures to comply
with applicable regulatory requirements. Each Party will also comply with
Applicable Laws in the Territory pertaining to the import, export, distribution,
sales, and marketing of the Products. Without limiting the generality of the
foregoing, each Party will, as required by law, (i) report to every applicable
Regulatory Authority within any relevant time periods all events that are
required to be reported (including any death or serious bodily injury caused by
a Product); and (ii) deliver, within the permitted time periods, all annual or
other periodic reports required to be delivered to every applicable Regulatory
Authority.
 
    5.6  SMI Inspection Rights. SMI shall have the right, upon thirty (30) days
advance notice, to inspect during regular business hours any or all premises
used by CryoLife in the distribution and storage of the Products and all records
of CryoLife reasonably necessary to verify the accuracy of any Forecasts or
reports provided by CryoLife. Any such inspections will be subject to the
confidentiality agreements set forth in Section 7.
   
    5.7  CryoLife Inspection Rights. CryoLife shall have the right to have its
representatives present at the plant or plants at which Products or Products
components are manufactured during normal business hours to conduct an initial
and periodic inspections of such facilities and manufacturing procedures for
compliance with ISO 13485 (including appropriate certification), MDD
Requirements, and when necessary, CMDCAS Requirements, applicable Regulatory
Laws, the Product Specifications and CryoLife’s quality assurance requirements
and to inspect SMI’s inventory of Products, work-in-process, raw materials to be
used for Products, production records, design history file, quality manuals,
regulatory dossiers, and such other matters as may be pertinent to proper
quality assurance of Products to be delivered hereunder. CryoLife agrees to give
SMI a minimum of thirty (30) days prior notice of any such inspection and each
CryoLife representative may be required by SMI to sign a confidentiality
agreement. SMI shall promptly use its best efforts to take such action as is
required to correct any deficiencies identified by CryoLife relating to the
production of Products. SMI further agrees to use its best efforts to provide
such documentation or conduct such analyses as CryoLife may reasonably request
in connection with any regulatory submission or audit. Unless required by law,
or if necessary to apply for Regulatory Approval in Canada, or after an event
identified in Sections 5.4.3 or 5.4.5, CryoLife will limit its inspections for
each plant to no more often than once in any twelve (12) month period, without
SMI’s consent, which shall not be unreasonably withheld. Any such inspections
will be subject to the confidentiality agreements set forth in Section 7.
 
 
 
 

--------------------------------------------------------------------------------

 
 
    5.8  Regulatory Audits and QA Assessments. SMI will permit authorized
representatives of any applicable Regulatory Authority to inspect SMI’s plant
and production facilities (and will secure the same rights with respect to any
Third Party plant and production facilities) relating to or used in connection
with the manufacture of Products or component materials used in Products and
will promptly notify CryoLife when SMI receives notice of any such inspection.
At CryoLife’s request SMI will perform a quality system assessment of the
vendors who provide SMI with raw components and/or materials, sub-assemblies or
contract services for any Products. SMI will advise CryoLife of the findings of
any regulatory inspection or quality system assessment and will promptly take
the necessary steps to correct any deficiencies found by the Regulatory
Authority or the quality system assessment relating to the production of
Products or component materials. SMI further agrees to use its reasonable best
efforts to provide to CryoLife such documentation or conduct such analyses as
CryoLife may reasonably request in connection with any regulatory submission or
audit or quality system assessment concerning Products. CryoLife will permit
authorized representatives of any Regulatory Authority to inspect CryoLife’s
facilities relating to distribution of Products and will promptly notify SMI
when CryoLife receives notice of any such inspection. CryoLife will advise SMI
of the findings of any regulatory inspection and will promptly take the
necessary steps to correct any compliance deficiencies found by the Regulatory
Authority relating to CryoLife’s activities with Products.
 
    5.9  Traceability. SMI shall maintain manufacturing and traceability records
with respect to the Products, including records by lot number. For seven years
after delivery to CryoLife of each Product unit, or such longer period as may be
required by applicable Regulatory Laws, SMI shall (i) maintain traceability for
each SMI Product unit including the manufacturing date and lot number of each
SMI Product unit and each component and material comprising each SMI Product and
(ii) provide CryoLife a copy of such records upon CryoLife’s written request.
 
    5.10  Product Complaints and Reports. The Parties shall each collect and
record Product Complaints (and any other events required to be recorded under
Applicable Laws) in accordance with Applicable Laws and their standard
procedures and policies in effect from time to time. Each Party shall provide to
the other Party reports of such complaints or events within seventy-two (72)
hours after receipt. SMI shall be responsible for investigating all Product
Complaints, shall promptly respond to such complaints and shall copy CryoLife on
any response made by SMI. SMI shall be responsible for submitting to the
Regulatory Authorities all required reports and other materials, including
annual reports, distribution reports and safety reports. SMI’s obligations shall
apply to Product Complaints within and outside the Territory.
 
    5.11  Post-Market Clinical Studies. Each Party shall inform the other Party
in the event that such Party becomes aware of post-market clinical studies being
conducted with the Product. Each Party shall inform the other Party in the event
that they become aware of published literature or unpublished reports of data
from any clinical or non-clinical laboratory studies involving the Product.
 
6.   Indemnification and Liability
 
    6.1  Indemnification by CryoLife. CryoLife assumes responsibility and shall
indemnify SMI, its subsidiaries, parent corporations, affiliates, officers,
directors, independent contractors, partners, shareholders, employees, agents,
and their respective successors and assigns (collectively, the “SMI
Indemnitees”) and hold the SMI Indemnitees harmless from and against any and all
Losses resulting from any Third Party claims made or legal proceedings
instituted against any of the SMI Indemnitees which arise out of or result from
the marketing, shipping, storage, distribution, or any handling by CryoLife of
the Products, including any Losses resulting from any claim by a Third Party
that SMI has tortiously interfered with any contract that CryoLife may have with
such Third Party, unless such Losses also result from or arise out of the
negligence of any SMI Indemnitee, any manufacturing, design or defects in the
Products, or any claim respecting intellectual property rights. SMI shall
promptly notify CryoLife in writing of any such claim or proceeding and shall
permit CryoLife to control the defense of such claim or proceeding; provided,
however, that SMI may in its discretion participate at its own expense in such
defense; and provided further, that CryoLife shall not settle any such claim or
proceeding that may adversely impact any SMI Indemnitee without SMI’s prior
written consent.
 
 
 
 

--------------------------------------------------------------------------------

 
 
    6.2  Indemnification by SMI. SMI assumes responsibility and shall indemnify
CryoLife its subsidiaries, parent corporations, affiliates, officers, directors,
independent contractors, partners, shareholders, employees, agents, and their
respective successors and assigns (collectively, the “CryoLife Indemnitees”) and
hold the CryoLife Indemnitees harmless from and against any and all Losses
resulting from any Third Party claims made or legal proceedings instituted
against any of the CryoLife Indemnitees which arise out of or result from (i)
any product defect, or any product description or claim made by or on behalf of
SMI and upon which CryoLife or any Third Party has relied, including, but not
limited to claims for personal injury, including death, or property damage; (ii)
the manufacture, processing, design, testing, packaging, labelling, storage,
handling, or distribution by or for SMI (other than by CryoLife) of any of the
Products, including but not limited to claims for personal injury, including
death, or property damage; or (iii) any allegation or claim of infringement by
the Products, their manufacture, processing, distribution or sale, of the patent
or other intellectual property rights of a Third Party, except to the extent
such Losses also result from or arise out of the negligence of a CryoLife
Indemnitee. CryoLife shall promptly notify SMI in writing of any such claim or
proceeding and shall permit SMI to control the defense of such claim or
proceeding; provided, however, that CryoLife may in its discretion participate
at its own expense in such defense; and provided further, that SMI shall not
settle any such claim or proceeding that may adversely impact a CryoLife
Indemnitee without CryoLife’s prior written consent. If any Product is held to
constitute an infringement or misappropriation of any Third Party’s intellectual
property right or if CryoLife and SMI concur that any Product constitutes an
infringement or misappropriation, SMI will at its expense either: (i) procure
the right for CryoLife to continue distributing the Product in accordance with
this Agreement at no additional cost to CryoLife, (ii) replace the Product with
a non-infringing and non-misappropriating equivalent product conforming to the
Product Specifications at no additional cost to CryoLife, or (iii) modify the
Product to make it non-infringing and non-misappropriating while conforming to
the Product Specifications at no additional cost to CryoLife.
 
    6.3  Other Claims. Each of SMI and CryoLife (each, in such capacity, an
“Indemnifying Party”) will defend, indemnify, and hold harmless the other Party,
its subsidiaries, parent corporations, affiliates, officers, directors,
independent contractors, partners, shareholders, employees, agents, and their
respective successors and assigns (collectively, in such capacity, the
“Indemnitees”) from and against any Losses, including Losses imposed upon or
caused to be incurred by the Indemnitee(s) by any Third Party, arising from or
related to any (i) breach of such Indemnifying Party’s representations and
warranties, covenants, or obligations under this Agreement or (ii) an assertion
that this Agreement or Indemnified Party’s actions pursuant to this Agreement
tortuously interfere with any contracts to which the Indemnifying Party is a
Party.
 
 


 
 

--------------------------------------------------------------------------------

 



 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.
 
 
    6.4  Contribution. To the extent that CryoLife and SMI have indemnification
obligations to one another in connection with a single Claim, CryoLife and SMI
shall contribute to the aggregate damages arising from such Claim in such
proportion as is appropriate to reflect their relative responsibilities for such
damages, as well as any other relevant equitable considerations. The amount paid
or payable by CryoLife or SMI for purposes of apportioning the aggregate damages
shall be deemed to include all reasonable legal fees and expenses incurred by
such Party in connection with investigating, preparing for or defending against
such Claim. Such finding of contribution shall be as agreed to in writing by the
Parties, or as determined by a judicial determination, in final, non-appealable
form.
 
    6.5  Procedure. A Party seeking indemnification pursuant to the terms of
this Agreement shall promptly notify the other Party in writing of a claim or
suit; provided, that a Party’s failure to give such notice or delay in giving
such notice shall not affect such Party’s right to indemnification under this
Section 6 except to the extent that the other Party has been prejudiced by such
failure or delay. Neither Party has any obligation to indemnify the other Party
in connection with any settlement made without the Indemnifying Party’s written
consent, which consent shall not be unreasonably withheld. The Indemnitee has
the right to participate (i) at its own expense in the claim or suit with
counsel of its own choosing and (ii) in selecting counsel to be used by the
Indemnifying Party in such claim or suit. The Indemnifying Party will consult
with the Indemnitee in good faith with respect to all non-privileged aspects of
the defense strategy. The Indemnitee shall cooperate with the Indemnifying Party
as reasonably requested, at the Indemnifying Party’s sole cost and expense. The
Indemnifying Party shall not settle any claim or suit without the Indemnitee’s
prior written consent unless such settlement is limited to the payment of cash
by the Indemnifying Party and contains a full release of the Indemnitee.
 
    6.6  Insurance. At all times during which any of the Products are being
clinically tested with human subjects or commercially distributed or sold by
CryoLife hereunder, as well as for a period of seven years thereafter, each
Party shall procure and maintain insurance from a reputable insurer reasonably
satisfactory to the other Party, including product liability insurance, adequate
to cover its obligations hereunder and which is consistent with normal business
practices of prudent companies similarly situated. In any event, the amount of
insurance obtained and maintained pursuant to this Section 6.6 by each Party
shall not be less than [***] U.S. dollars ($[***]). It is understood that such
insurance shall not be construed to create a limit of each Party’s liability
with respect to its indemnification obligations under this Section 6. Each Party
shall provide the other Party with written evidence of such insurance (or
financial information that describes the amounts available under any
self-insurance facility) upon request. SMI shall provide CryoLife with written
notice at least fifteen (15) days prior to the cancellation, non-renewal, or
material change in such insurance.
 
    6.7  No Warranties. EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS
AGREEMENT, THE PARTIES MAKE NO REPRESENTATIONS AND EXTEND NO WARRANTIES OF ANY
KIND, EITHER EXPRESS OR IMPLIED, INCLUDING ANY REPRESENTATIONS OR WARRANTIES AS
TO MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
7.   Confidentiality
 
    7.1  Confidentiality. Each of SMI and CryoLife acknowledge that in order to
satisfy their respective obligations under this Agreement, it will be necessary
for the Parties to exchange certain trade secret and confidential information
(collectively, the “Confidential Information”). The provisions of this Section 7
shall apply to disclosures furnished to or received by a Party and its
employees, agents and representatives (which may include employees, agents and
representatives of its Affiliates). Each Party shall advise its employees,
agents and representatives of the requirements of this Section 7 and shall be
responsible to ensure their compliance with such provisions. In consideration of
the mutual benefits to be derived from the exchange of Confidential Information,
SMI and CryoLife agree as follows:
 
       7.1.1 For purposes hereof, “Confidential Information” with respect to a
disclosing Party includes all information, in any form or media, concerning the
disclosing Party that the disclosing Party furnishes to the recipient, whether
furnished before or after the Effective Date, and all notes, analyses,
compilations, studies and other materials, whether prepared by the recipient or
others, that contain or reflect such information; provided, however, that
Confidential Information does not include information that (i) is or hereafter
becomes generally available to the public other than as a result of a breach of
this Agreement by the recipient, (ii) was already known to the recipient prior
to receipt from the disclosing Party, as evidenced by prior written documents in
its possession not subject to an existing confidentiality obligation to the
disclosing Party, (iii) is disclosed to the recipient on a non-confidential
basis by a person who is not in default of any confidentiality obligation to the
disclosing Party or (iv) is developed by or on behalf of the recipient without
reliance on confidential information received hereunder. The contents of this
Agreement shall be deemed to be Confidential Information of each Party.
 
       7.1.2 The recipient of Confidential Information shall (i) maintain its
confidentiality using efforts and precautions at least as great as those it uses
and takes to protect its own confidential information and trade secrets; (ii)
use such Confidential Information solely in connection with the discharge of its
obligations under this Agreement and (iii) not disclose such Confidential
Information to any person other than those of its agents and representatives who
need to know such Confidential Information in order to accomplish the objectives
for which it was disclosed. Notwithstanding the foregoing, the recipient of
Confidential Information may disclose it to the extent necessary to comply with
applicable laws, stock exchange rules, or with an order issued by a court or
Regulatory Authority with competent jurisdiction; provided that, in connection
with such disclosure, the recipient uses commercially reasonable efforts to
obtain confidential treatment or an appropriate protective order, to the extent
available, with respect to such Confidential Information. The receiving Party
may provide access to the Confidential Information to such employees and
consultants of the receiving Party who reasonably require such access in
connection with the transactions contemplated by this Agreement.
 
       7.1.3 The obligations under this Section 7 shall remain in effect from
the Effective Date through the third anniversary of the expiration or
termination of this Agreement.
 
       7.1.4 In addition to any other remedies available in law or equity, the
disclosing Party shall be entitled to temporary and permanent injunctive relief
in the event of a breach (or threatened breach) under this Section 7.
 
    7.2  Prior Confidentiality Agreements. The provisions of this Section 7
shall supersede and replace any prior agreements between the Parties relating to
Confidential Information covered hereby; provided that notwithstanding the
foregoing the Parties acknowledge and agree that upon execution of this
Agreement by the Parties that certain nondisclosure agreement, dated April 20,
2010, between the Parties hereto (the “Confidentiality Agreement”) shall be
deemed terminated as of the date hereof but those terms set forth therein shall
survive in accordance with their terms.
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
    7.3  Public Announcements. Notwithstanding the provisions of this Section 7
the Parties acknowledge they may desire (or be required) to make a public
announcement, issue a press release or provide similar publicity with respect to
this Agreement or the transactions contemplated herein, and each Party shall
notify the other Party of its intent to make such publicity and deliver a draft
of such publicity to the other Party. Neither Party shall make any public
announcement, press release or similar public pronouncement with respect to this
Agreement or the transactions contemplated herein without the consent of the
other Party regarding the content, time and manner of such publicity; provided
that neither Party shall unreasonably withhold its consent under this Section 7
and nothing in this Section 7 shall prevent either Party from timely making any
disclosure required by law or by the New York Stock Exchange or other applicable
public stock exchange.
 
8.   Other Duties
 
    8.1  CryoLife Duties. CryoLife shall exert commercially reasonable best
efforts to introduce, promote, sell, and distribute the Products for Permitted
Clinical Applications within the Territory. CryoLife shall make no false or
misleading representations to customers or other persons with regard to the
Products or SMI, and shall not make any representations with respect to the
specifications, features or capabilities of the Products which are not
consistent with the Product Specifications or those described in then-current
literature distributed by SMI. CryoLife will conduct post-marketing evaluations
for the Product as and when CryoLife deems necessary. When SMI desires to
conduct field work in the Territory, CryoLife will assist in planning an
effective schedule of appointments for the visit. CryoLife shall use
commercially reasonable efforts to hire, train and retain such competent
personnel, as may be required to carry out its obligations under this Agreement.
CryoLife agrees that its personnel involved with the distribution of Products
will receive training consistent with SMI training programs and instructions
prior to initiating sales and promotional activities.
 
    8.2  SMI Duties. In addition to its obligations under Section 9, SMI shall
provide reasonable marketing support to CryoLife without charge to CryoLife.
Such marketing support shall include furnishing CryoLife with any market surveys
and related information prepared by or for SMI pertaining to the market for
Products in the Territory as well as the functions set forth on Schedule 8.2.
SMI will cooperate with CryoLife in the sponsorship and planning of technical
seminars on Products in the Territory.
 
9.   Product Information and Training
 
    9.1  Product Information. SMI will provide to CryoLife, at no cost to
CryoLife, with all product handling manuals, sales literature, promotional
materials, training materials, videos, demonstration kits, and other applicable
information for Products. The material provided (collectively, the “Product
Information”) shall include information SMI has that it believes will be helpful
and appropriate in assisting CryoLife in formulating any other manuals and
promotional materials deemed necessary or appropriate by CryoLife for Products.
Product Information shared will also include camera ready artwork and copies of
all marketing support material produced by or for SMI. Product Information
shared may be used by CryoLife solely for the purpose identified above. SMI
shall also provide, at no cost to CryoLife, reasonable information concerning
the technical aspects of Products, their use, and the like in writing and/or
oral presentations. SMI represents and warrants that the Product Information
shall be accurate and complete in all material respects, and undertakes to
update any such Product Information when any information included therein
becomes outdated, inaccurate, or misleading. CryoLife shall have the right to
produce, at its expense, promotional material, Products handling manuals,
instructions for use, and other written information relating to Products that is
based in whole or in part on the material supplied by SMI subject to the
limitations set forth above and subject to SMI’s prior approval, which shall not
be unreasonably withheld, delayed or conditioned. SMI shall, at its expense,
translate and label all Products and Product Information with the seventeen (17)
languages set forth on Schedule 9.1 for all Products manufactured by SMI after
January 1, 2011. If after January 1, 2011, SMI fails to do so (i) SMI agrees to
indemnify CryoLife Indemnitees for any and all Losses arising out of or related
to such failure by SMI and (ii) CryoLife may, at its option and at SMI’s cost,
translate or engage a Third Party to translate such Product Information to the
languages required by any applicable Regulatory Law related to such Product
Information. If SMI fails to promptly reimburse CryoLife as required herein in
this Section 9.1, CryoLife may notify SMI and offset any such unreimbursed costs
and expenses against amounts otherwise due or coming due to SMI under this
Agreement, the License Agreement or any other Agreement. If CryoLife desires
additional languages other than the seventeen (17) languages set forth on
Schedule 9.1, translation and labelling shall be at CryoLife’s costs, although
SMI shall use its reasonable efforts to include any such new language in its
next revision of the Products and Product Information once CryoLife provides
translations into such language(s).
 
 
 
 

--------------------------------------------------------------------------------

 
 
    9.2  Training. SMI will provide reasonable train-the-trainer technical
assistance and training in the field with CryoLife’s sales force regarding
Products as CryoLife reasonably requests. SMI shall also provide to CryoLife
other services or other support information to assist CryoLife in marketing
Products as CryoLife reasonably requests. SMI shall be responsible for the costs
and expenses of its personnel incurred in connection with providing
train-the-trainer technical assistance and training provided pursuant to this
Section 9.2.
 
10.   Intellectual Property Rights
 
    10.1  Intellectual Property Representations. SMI hereby represents and
warrants to, and covenants with, CryoLife as follows:
 
       10.1.1 SMI, and only SMI, owns or holds valid and enforceable rights to
exclusively manufacture, Distribute, use or license (to the extent a license is
required) any and all Intellectual Property (such Intellectual Property rights
collectively, the “SMI IP”) that is necessary (i) to manufacture and Distribute
the Products or to permit others to manufacture or Distribute the Products, (ii)
for CryoLife to Distribute the Products as contemplated by this Agreement and
(iii) for SMI to grant to CryoLife the rights to Distribute under this
Agreement. No license of Intellectual Property rights from Third Parties is
needed for CryoLife to Distribute the Products for Permitted Clinical
Applications within the Territory.
 
       10.1.2 SMI owns or licenses all right, title and interest in and to the
SMI IP.
 
       10.1.3 SMI has not granted any license, covenant not to sue or other
right that would be inconsistent with or conflict with the grant of the
exclusive rights to Distribute granted to CryoLife under this Agreement.
 
       10.1.4 No Person has asserted any claim, suit, proceeding, action or
demand (a “Claim”) with respect to any of the SMI IP, which Claim (i) challenges
the validity of SMI’s interest in the SMI IP, (ii) alleges that SMI’s use or
practice of the SMI IP infringes, misappropriates or violates the rights of any
Person or (iii) seeks to enjoin or restrain SMI’s use or practice of the SMI IP
in any manner that would interfere with the transactions contemplated by this
Agreement. Except as disclosed on Schedule 10.1, SMI has no knowledge that any
Person intends to assert such a Claim.
 
 
 
 

--------------------------------------------------------------------------------

 
 
       10.1.5 No Intellectual Property or contract rights of others will be
infringed by (i) the development, manufacture, or Distribution of Products by
SMI or Distribution of Products by CryoLife as contemplated by this Agreement,
(ii) the entering into of this Agreement, or (iii) the performance of this
Agreement by either Party.
 
       10.1.6 Prior to and during the Term, SMI has not granted any Person any
license or right of first refusal that conflicts with the rights granted to
CryoLife hereunder or the right to purchase all or substantially all of SMI or
its business or the assets constituting the Products.
 
       10.1.7 SMI owns or licenses all right, title and interest in and to the
SMI IP. A complete list of all patents and patent applications included in the
SMI IP, with the status of registrations in all countries in the Territory, is
included on Schedule 10.1.
 
    10.2  Intellectual Property/Information and Ideas. CryoLife acknowledges
SMI’s exclusive right, title and interest in and to the SMI IP. If any claim or
action is asserted against SMI or CryoLife alleging that a Product infringes any
Third Party intellectual property rights, the Party receiving such information
shall immediately notify the other Party in writing of such claim or action.
 
       10.2.1 In such event, SMI shall defend such action and, if necessary to
permit CryoLife to continue selling the Products, use commercially reasonable
efforts to secure such right, title, interest, or license to the intellectual
property necessary for CryoLife to market, distribute and sell the Products.
 
       10.2.2 If SMI is unable to secure sufficient rights to permit CryoLife to
market, distribute, and sell the Products in the manner contemplated by this
Agreement, SMI may remove the Products from the market if it reasonably
determines such action is necessary due to infringement or possible infringement
of Third Party intellectual property rights, and in such case CryoLife shall use
commercially reasonable efforts to halt sales of Product in the Territory.
 
       10.2.3 In the event of any action contemplated by this Section 10.2
adversely impacts CryoLife’s ability to sell Products, the Minimum Annual
Purchase Requirements shall be adjusted equitably downward to reflect such
impediment.
 
       10.2.4 If SMI or CryoLife recall or remove any Products from the market,
SMI shall, at CryoLife’s option, promptly repurchase CryoLife’s entire Products
inventory at the price paid by CryoLife (including shipping) and CryoLife shall
be released of its obligation to distribute Products. The Parties agree that
CryoLife’s rights under this Section 10.2.4 shall be in addition to any other
rights or remedies available to CryoLife pursuant to this Agreement or in law or
equity.
 
    10.3  Infringement Notification. Each Party shall promptly notify the other
Party of any and all infringements of the SMI IP of which such Party becomes
aware within the Territory. SMI shall, at its own cost, take any and all
actions, legal or equitable, necessary to defend the SMI IP against such
infringements and to eliminate or minimize the consequences of any infringement
of the SMI IP in the Field in the Territory. At SMI’s request and expense,
CryoLife will assist SMI in taking action against any such infringements. If SMI
fails to take appropriate action against such infringements within sixty (60)
days after notice, CryoLife may take such actions as it deems necessary and
appropriate, including but not limited to filing a lawsuit against a Third Party
(and/or their patents) in SMI’s name or its own name and/or requesting that
patent offices (or their equivalents) reconsider Third Party patents and SMI
shall reasonably assist CryoLife as directed by CryoLife. In addition to any
responsibility of SMI pursuant to Section 10.2, if any Product is held to
constitute an infringement or misappropriation of any Third Party’s Intellectual
Property right, if SMI and CryoLife concur that any Products constitutes an
infringement or misappropriation, or if CryoLife is advised by its legal counsel
that any Products potentially infringe or misappropriate any Third Party’s
Intellectual Property right, SMI will at its expense either: (i) procure the
right for CryoLife to continue distributing the Products in accordance with this
Agreement at no additional cost to CryoLife, (ii) replace the Product with a
non-infringing and non-misappropriating equivalent product conforming to the
Specifications at no additional cost to CryoLife, or (iii) modify the Product to
make it non-infringing and non-misappropriating while conforming to the
Specifications at no additional cost to CryoLife. If SMI declines to take the
foregoing action after notice from CryoLife within sixty (60) days or if SMI is
unable to secure sufficient rights to permit CryoLife to Distribute the Products
in the manner contemplated by this Agreement within a reasonable time, SMI
shall, at CryoLife’s option, promptly repurchase CryoLife’s entire Product
inventory as provided in Section 10.2.4 at CryoLife’s original purchase price
(including shipping) set forth herein, and CryoLife shall be released of its
obligation to Distribute the Products. CryoLife shall also be authorized in the
foregoing event to procure the right for CryoLife to continue distributing
Products in accordance with this Agreement and to offset the cost of obtaining
such rights from amounts otherwise due or coming due to SMI under this
Agreement, the License Agreement or any other agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
    10.4  Patent Prosecution. At its own cost, SMI shall apply for, prosecute,
and maintain all patent applications and patents or rights to license or use the
patents and patent applications included in the SMI IP within the Territory in
the manner and according to the schedule set forth in the Patents Protection
Plan included as Schedule 10.4. SMI shall keep CryoLife reasonably informed as
to the status of the prosecution and maintenance of such patents and patent
applications in the Territory and with respect to any actions regarding such
patents and patent applications in the Territory.
 
11.   Term and Termination
 
    11.1  Term. The term of this Agreement shall take effect as of the Effective
Date and shall remain in effect for fifteen (15) years (the “Term”). At least
six (6) months prior to the expiration of the Term, the Parties shall discuss
options for concluding a new agreement to take effect upon the expiration of
this Agreement. Nothing in the preceding sentence shall require either Party to
enter into or be bound by a new agreement or shall be construed to require a
minimum length of time for such discussions.
 
    11.2  Termination. Notwithstanding anything in Section 11.1, this Agreement
may be terminated at any time as follows:
 
       11.2.1 By CryoLife for reason of the SMI’s material breach of a duty or
obligation under this Agreement by giving SMI at least sixty (60) days prior
written notice of termination which specifies such default and SMI fails to cure
the material default during such sixty (60) day period.
 
       11.2.2 After the fifth anniversary of the Effective Date, by SMI for
reason of CryoLife’s material breach of a duty or obligation under this
Agreement by giving CryoLife at least sixty (60) days prior written notice of
termination which specifies such default and CryoLife fails to cure the material
default during such sixty (60) day period.
 
       11.2.3 By CryoLife at any time and with or without cause by providing at
least one hundred eighty (180) days prior written notice of termination to SMI.
 
 
 
 

--------------------------------------------------------------------------------

 
 
       11.2.4 By either Party forthwith on written notice of termination to the
other Party for the other Party’s Insolvency Event, or winding up of its
operations; or in the event of nationalization, in whole or part, of the other
Party.
 
       11.2.5 By CryoLife upon sixty (60) days written notice of termination to
SMI at any time after CryoLife obtains regulatory approval in the United States
that permits commercial distribution of the Product and CryoLife no longer needs
to order Product under this Agreement for sale in the Territory.
 
       11.2.6 By CryoLife upon sixty (60) days written notice of termination to
SMI at any time SMI fails on any two occasions within any twelve (12) month
period to timely deliver Product, or material quantities of Product, ordered by
CryoLife in a delivery that conforms to Product Specifications and CryoLife’s
invoice (a “Failure to Supply”).
 
       11.2.7 By SMI upon ninety (90) days written notice if CryoLife fails to
achieve the Annual Minimum Quota in any year where there are no events under the
provisions herein that grant a reduction in the Annual Minimum Quota; provided
that CryoLife may purchase additional Product in order to meet the Annual
Minimum Quota if it does so within forty-five (45) days of receipt of such
notice by SMI and in such event SMI may not terminate the Agreement pursuant to
this Section 11.2.7.
 
    11.3  Effect of Termination. Notwithstanding anything to the contrary
contained herein, upon and after any termination or expiration of this Agreement
(i) SMI shall continue to fill all CryoLife purchase orders made in accordance
with the provisions of this Agreement prior to the date of the initial notice of
such termination or expiration; (ii) CryoLife shall continue to have all rights
necessary or appropriate to sell Products (including Products delivered pursuant
to post-termination orders and any Products ordered by CryoLife prior to
termination or expiration) for twelve (12) months following the date of
termination or expiration, and SMI shall continue to comply with all of its
duties and obligations hereunder necessary or appropriate to facilitate such
sales by CryoLife; (iii) SMI shall continue to comply with all of its duties and
obligations hereunder necessary or appropriate to permit CryoLife to fulfill its
obligations to deliver Products (directly or through subdistributors) pursuant
to tenders or sales contracts outstanding at the time of such termination or
expiration until such tenders or sales contracts have expired, including SMI’s
obligation to fill any related CryoLife purchase orders; and (iv) CryoLife shall
continue to comply with its obligations under this Agreement. Termination of
this Agreement shall not affect rights and obligations of either Party that may
have accrued prior to the effective date of termination or any obligation that
by its nature or express terms survives termination. Sections 3.2, 3.3, 3.4,
3.13, 3.14, 4, 5, 6, 7, 10, 11, 13, and 14 shall survive the termination or
expiration of this Agreement.
 
    11.4  Inventory Repurchases. Upon termination or expiration of this
Agreement for any reason other than for CryoLife’s material breach of its
obligations hereunder, SMI shall, at CryoLife’s option, repurchase from CryoLife
all Products that are commercially usable at the Transfer Price paid by CryoLife
for such Products, and CryoLife shall return to SMI any advertising or sales
materials previously provided by SMI, if any. Within thirty (30) days after any
such termination of this Agreement, CryoLife shall provide SMI an inventory of
Products in its possession, including samples of Products, and information
relating to the Transfer Prices CryoLife paid for such Products. If SMI disputes
any information provided by CryoLife, it shall deliver a written notice thereof
to CryoLife within fifteen (15) days after receiving such information, in which
case, the Parties shall negotiate in good faith to resolve such dispute.
CryoLife shall deliver to SMI all remaining Products, including samples,
promptly after the expiration of the fifteen (15) day period if no dispute is
raised by SMI, or after the resolution of such dispute.
 
12.   Other Product Agreements
 
 
 
 

--------------------------------------------------------------------------------

 
 
    12.1  New Product Developments. The Parties agree to negotiate in good faith
to come to agreement on terms of the Development Agreement, a joint development
agreement relating to new intellectual property generated directly from the
Product, the modified starch particles used in the production of the Products
and the AMP™ technology. The Development Agreement will include provisions that
detail how a new hemostatic powder might be developed, the rights of SMI and
CryoLife to such powder, the allocation of costs and duties in such development,
and the fees to CryoLife for exclusive rights to distribute such powder.
 
13.   Representations and Warranties
 
    13.1  Representations and Warranties
 
       13.1.1 SMI hereby represents and warrants that:
 
          (i) it is a duly and validly organized and existing corporation in
good standing under the laws of the state of Delaware, and that it or its
affiliates that may be performing its obligations under this Agreement are
legally qualified to do business in each jurisdiction in which this Agreement
may be performed and where its activities hereunder require such qualification,
 
          (ii) the performance of this Agreement and the consummation of the
transactions contemplated herein will not result in any breach, conflict, or
violation of any terms or provisions of, or constitute a default under, its
Certificate of Incorporation or By-Laws, or other organizational documents, or
any material agreement or instrument to which it is a Party, by which it is
bound, or to which any of its property is subject,
 
          (iii) all requisite corporate action has been taken for the due
authorization, execution, delivery, and performance of this Agreement by it, and
this Agreement constitutes a legally binding obligation, enforceable against
such Party, in accordance with its terms, except insofar as enforceability may
be limited by bankruptcy, insolvency, reorganization, or similar laws affecting
the rights of creditors generally,
 
          (iv) it is not a Party to any litigation relating to, or that could
reasonably be expected to affect, its ability to perform its obligations under
this Agreement, or
 
          (v) Schedule W-2 lists all approved clinical applications for products
based on the AMP technology within the Territory.
 
       13.1.2 CryoLife hereby represents and warrants that:
 
          (i) it is a duly and validly organized and existing corporation in
good standing under the laws of the state of Florida, and that it or its
affiliates that may be performing its obligations under this Agreement are
legally qualified to do business in each jurisdiction in which this Agreement
may be performed and where its activities hereunder require such qualification,
 
          (ii) the performance of this Agreement and the consummation of the
transactions contemplated herein will not result in any breach or violation of
any terms or provisions of, or constitute a default under, its Certificate of
Incorporation or By-Laws, or other organizational documents, or any material
agreement or instrument to which it is a Party, by which it is bound, or to
which any of its property is subject,
 
 
 
 

--------------------------------------------------------------------------------

 
 
          (iii) all requisite corporate action has been taken for the due
authorization, execution, delivery, and performance of this Agreement by it, and
this Agreement constitutes a legally binding obligation, enforceable against
such Party, in accordance with its terms, except insofar as enforceability may
be limited by bankruptcy, insolvency, reorganization, or similar laws affecting
the rights of creditors generally, and
 
          (iv) it is not a Party to any litigation relating to, or that could
reasonably be expected to affect, its ability to perform its obligations under
this Agreement.
 
14.   General
 
    14.1  Notice. Any notice or other communication required or permitted by
this Agreement must be given in writing and must be delivered by personal
delivery (including personal delivery by overnight courier such as Federal
Express, DHL, or similar overnight courier), first class mail (registered or
certified), telecopy (with a copy sent by personal delivery or first class
mail), or email (with a copy sent by personal delivery or first class mail) at
the address of the Party as set forth herein or such other changed address of
the Party as to which notice has been given, and will be deemed as having been
given when received or delivered.
 
    14.2  Binding; Assignment. This Agreement shall be binding on CryoLife, SMI,
and their respective successors and assigns. Neither Party may assign its
obligations under this Agreement or in any way transfer its rights or
obligations under this Agreement, directly or indirectly, without the prior
written consent of the other Party, which consent shall not be unreasonably
withheld, except that either Party may, without such consent, assign this
Agreement in connection with any sale of substantially all of its assets or
stock or pursuant to any merger, reclassification, or reorganization.
 
    14.3  Entire Agreement; Modification; Waiver. This Agreement contains the
entire agreement between the Parties with respect to the subject matter of the
Agreement and shall supersede and terminate all prior agreements, commitments,
or understandings, whether oral or written, related to the Products, except for
the Confidentiality Agreement as modified by Section 7.2. No waiver or
modification of any of the provisions of this Agreement shall be binding unless
it is in writing and signed by the Parties. Any waiver of any condition on any
one occasion shall not constitute a waiver on any subsequent occasion. A failure
to exercise or a delay in exercising a right or remedy provided by this
Agreement or by law shall not constitute a waiver of that right or remedy.
 
    14.4  Arbitration; Governing Law; Jurisdiction. The Parties agree that any
dispute concerning, relating to, or arising out of this Agreement shall be
resolved by final and binding arbitration in accordance with the procedures set
forth herein. Provided, however that, notwithstanding any other provision
herein, either Party, in its sole and exclusive discretion, may apply to any
court with jurisdiction over the Parties for a temporary restraining order,
preliminary or permanent injunction, without submission of such claim for
equitable relief to arbitration.
 
       14.4.1 In the event a dispute is not resolved informally, the Parties
agree that such dispute will be resolved exclusively through arbitration to be
conducted in Chicago, Illinois, U.S.A., or any other place selected by mutual
agreement of the Parties. The arbitration shall be conducted through the
American Arbitration Association (“AAA”), unless the Parties mutually agree to
use a different arbitral body or individual arbitrator. In any case, the
arbitration shall be administered in accordance with the AAA’s commercial
arbitration rules (the “Rules”), except as the Rules are modified herein. The
Parties consent to the jurisdiction and venue of the state and federal courts
located in Chicago, Illinois, U.S.A., and further consent that any process, or
notice, or applications to the court, including applications for judgment upon
an award, may be served outside of the State of Illinois by overnight mail or by
personal service.
 
 
 
 

--------------------------------------------------------------------------------

 
 
       14.4.2 Unless otherwise mutually agreed by the Parties, the dispute will
be decided by three arbitrators with at least ten (10) years experience in
distributorship arrangements. Each Party shall select one of the arbitrators.
The third arbitrator shall be mutually selected by the two Party-selected
arbitrators, or, absent agreement, in accordance with the then-effective Rules,
with such third arbitrator having in addition to the distribution arrangement
experience described above, at least ten (10) years experience with medical
device distributorship arrangements.
 
       14.4.3 The Parties shall cooperate to the fullest extent practicable in
the voluntary exchange of documents and information to expedite the arbitration.
The Parties agree that the discovery provisions of the Federal Rules of Civil
Procedure shall apply to discovery by the Parties. Any disputes concerning
discovery shall be submitted to the arbitrator for resolution.
 
       14.4.4 The arbitrator shall have the same authority to award remedies and
damages as provided to a judge and/or jury under applicable law. The arbitrator
shall not have the power to alter, amend, or modify any provision of this
Agreement. The arbitrator shall have the power to decide only the dispute(s)
submitted to the arbitrator. The substantive law of the State of New York,
without regard to its conflict of laws principles, shall apply to the
interpretation, application and legality of this Agreement.
 
       14.4.5 The arbitrator shall issue a reasoned opinion and award, in
writing, within thirty (30) days of closing arguments or the receipt of
post-hearing briefs, whichever is later. The opinion and award must be signed
and dated and decide all disputes submitted by the Parties. The opinion and
award shall set forth the legal principles supporting each part of the opinion.
The decision of a majority of the arbitrators shall be binding on the Parties.
Judgment on the award rendered pursuant to such arbitration may be entered in
any court having jurisdiction thereof, and such judgment may be entered and
enforced in any state and any country. The losing party shall pay the fees
associated with the costs of the arbitrators and any costs associated with the
arbitration proceedings. Each Party shall bear its own legal expenses and costs.
The Parties agree that any judgment shall be considered “Confidential
Information” under this Agreement and subject to the provisions of this
Agreement related to Confidential Information.
 
    14.5  Controlling Language. This Agreement has been written, and all
discussions leading up to this Agreement have been conducted, in the English
language which the Parties thoroughly understand. Each Party represents that it
has read and fully understands this Agreement.
 
    14.6  Independent Contractor. CryoLife shall operate as an independent
contractor and nothing contained in this Agreement shall be deemed or construed
to recreate an employer/employee, principal/agent, joint venture, partnership,
or fiduciary relationship between the Parties.
 
    14.7  Severability. If any provision of this Agreement is held by a court of
competent jurisdiction to be invalid or unenforceable, such provision will be
severed from this Agreement without affecting the validity or enforceability of
any of the remaining provisions.
 
    14.8  Heading and Captions. Headings and captions used herein are for
convenience only and are not to be deemed part of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 
    14.9  Inapplicability of UCC. The Parties agree that neither the Uniform
Commercial Code of Georgia nor any other State of the United States shall apply
to this Agreement or the activities contemplated by this Agreement. The Parties
intend that the provisions of this Agreement, including those relating to
purchase of Products and termination, govern their activities exclusively under
this Agreement where provisions of the Uniform Commercial Code might otherwise
provide.
 
    14.10  Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be an original, and all of which together
shall constitute one and the same instrument.
 
    14.11  Assignment. Neither Party may assign its rights or obligations
hereunder without the prior written consent of the other, which consent may not
be unreasonably withheld.
 
    14.12  Successors and Assigns. This Agreement shall bind and inure to the
benefit of the Parties and their respective successors and permitted assigns.
 
    14.13  Further Assurances; Force Majeure. Each Party covenants and agrees
that, subsequent to the execution and delivery of this Agreement and without any
additional consideration, it will execute and deliver any further legal
instruments and perform any acts that are or may become reasonably necessary to
effectuate the purposes of this Agreement. Neither SMI nor CryoLife will have
any liability for any failure or delay in performing any obligation under this
Agreement (except the obligation to make payments promptly when and as due) if
the failure or delay results from force majeure, understood as a cause which is
beyond the control of either Party and one which could not have been avoided
even with the exercise of due care. The Party claiming force majeure will give
the other Party written notice of the cause within fifteen (15) days after
occurrence thereof, and will exercise reasonable diligence to remove the cause
and resume performance.
 
    14.14  Specific Performance. Each Party acknowledges that it will be
impossible to measure in money the damage to the other Party if a Party fails to
comply with the confidentiality obligations imposed by Section 7, and that, in
the event of any such failure, the other Party will not have an adequate remedy
at law or in damages. Accordingly, each Party agrees that injunctive relief or
other equitable remedy, in addition to remedies at law or damages, is an
appropriate remedy for any such failure and will not oppose the granting of such
relief on the basis that the other Party has an adequate remedy at law. Each
Party agrees that it will not seek, and agrees to waive any requirement for, the
securing or posting of a bond in connection with any other Party’s seeking or
obtaining such equitable relief.
 
 
[Signatures on the following page(s)] 



 

 
 

--------------------------------------------------------------------------------

 


 
    IN WITNESS WHEREOF, the Parties have caused this Distribution Agreement to
be executed by their respective duly authorized officers, and have duly
delivered and executed this Agreement under seal as of the Effective Date.
 

CRYOLIFE, INC.     STARCH MEDICAL, INC.                      
/s/ D.A. Lee
   
/s/  Xin Ji
 
Name:  D. Ashley Lee
   
Name:  Xin Ji
 
Title:  Executive VP, COO and CFO
   
Title:  Chief Executive Officer
 

 
 
  


 
 

--------------------------------------------------------------------------------

 

ANNEX A


Defined Terms




The following terms shall have the following meanings:
 
“AAA” – as defined in Section 14.4.1.
 
“Absorbable Modified Polymer” – as defined in the first Whereas clause.
 
“Adjusted Expiration Dates” – as defined in Section 3.8.3.
 
“Adjustment Date” – as defined in Section 3.9.2.
 
“Agreement” – as defined in the first paragraph.
 
“AMP™ technology” – as defined in the first Whereas clause.
 
“Affiliates” as it relates to a Party, shall mean any Person controlling,
controlled by or under common control with such Party.
 
“Applicable Laws” means all applicable common law, statutes, ordinances, rules,
regulations or orders of any Governmental Authority, including Regulatory Laws,
within the Territory.
 
“Bona Fide Offer” – as defined in Section 1.4.
 
“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York are authorized or obligated by law or executive order to
remain closed.
 
“CMDCAS Requirements” means Canadian Medical Devices Conformity Assessment
System.
 
“Claim” – as defined in Section 10.1.4.
 
“Commencement Date” – as defined in Section 3.8.3.
 
“Competitive Products” – as defined in Section 2.1.
 
“Confidential Information” – as defined in Section 7.1.
 
“Confidentiality Agreement”– as defined in Section 7.2.
 
“CryoLife” means CryoLife, Inc., a Florida corporation, as defined in the first
paragraph.
 
“CryoLife Indemnitees” – as defined in Section 6.2.
 
“Development Agreement” – as defined in the eighth Whereas clause.
 
“Distribute” and “Distribution” – as defined in Section 1.2.
 
“Effective Date” means September 29, 2010.
 
“Existing Distributors” – as defined in Section 2.3.1.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Expiration Date” – as defined in Section 3.8.3.
 
“Failure to Supply” – as defined in Section 11.2.6.
 
“FDA” means the United States Food and Drug Administration or any successor
agency having the administrative authority to grant Regulatory Approval in the
United States.
 
“Field Action” means any correction or removal action due to safety, efficacy,
quality or regulatory compliance concerns, including actions to recover title to
or possession of, or to halt distribution of, Products that previously have been
shipped to customers.
 
“Forecast” – as defined in Section 3.11.
 
“Governmental Authority” means any country in which the Products are
manufactured, marketed, sold, tested, investigated or otherwise regulated, and
all states or other political subdivisions thereof and supranational bodies
applicable thereto, including the European Union, and all agencies, commissions,
officials, courts or other instrumentalities of the foregoing.
 
“Indemnifying Party” – as defined in Section 6.3.
 
“Indemnitees” – as defined in Section 6.3.
 
“Insolvency Event” means that the Party (a) has commenced a voluntary proceeding
under any insolvency law, (b) had an involuntary proceeding commenced against it
under any insolvency law which has continued undismissed or unstayed for sixty
(60) consecutive days, (c) had a receiver, trustee or similar official appointed
for it or for any substantial part of its property, (d) made an assignment for
the benefit of creditors or (e) had an order for relief entered with respect to
it by a court of competent jurisdiction under any insolvency law.  For purposes
hereof, the term “insolvency law” means any applicable bankruptcy, insolvency or
other similar law now or hereafter in effect.
 
“Initial Payment” – as defined in Section 3.1.
 
“Intellectual Property” means (a) discoveries, inventions, improvements,
concepts and ideas, whether or not patentable, (b) works of authorship fixed in
a tangible medium of expression, (c) Trademarks, (d) trade secrets and know-how
and (e) all proprietary rights relating thereto, including all applications,
registrations and renewals in connection therewith.
 
“Kitted Product” means the PerClot™ endoscopic hemostatic system when sold in a
kit that includes one endoscope of at least 100 cm length for each application
of powdered absorbable hemostat.
 
“License Agreement” – as defined in the sixth Whereas clause.
 
“Losses” means and includes any and all liability, damage, loss, expense,
including reasonable attorney’s fees.
 
“MDD Requirements” means medical device directive,
 
“Minimum Annual Purchase Requirements” – as defined in Section 3.7.1.
 
“Modified Starch” – as defined in the sixth Whereas clause.
 
“New Application” – as defined in Section 1.3.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“New Product” – as defined in Section 1.4.
 
“Offer Notice” – as defined in Section 1.4.
 
“Open Negotiation Period” – as defined in Section 1.4.
 
“Other Parties” – as defined in Section 2.3.
 
“Party” and “Parties” – as defined in the first paragraph.
 
“Patents Protection Plan” means the plan for obtaining and maintaining patent
protection on the SMI IP within the Territory that is set forth on Schedule
10.4.
 
“Permitted Clinical Applications” – as defined in the third Whereas clause.
 
“Person” means any individual, group or entity, including Governmental
Authorities.
 
“Prepaid Royalty Payment” – as defined in Section 3.2.
 
“Product Changes” – as defined in Section 4.2.
 
“Product Complaint” means any expression by a Third Party of dissatisfaction
relating to the identity, durability, reliability, safety, efficacy or
performance of any Product, including actual or suspected product tampering,
contamination, mislabeling or misformulation.
 
“Product Information” – as defined in Section 9.1.
 
“Product Specifications” means, collectively, (i) SMI’s design and functionality
specifications relating to the Products and (ii) any specifications for
manufacturing, testing, storing, packaging, shipping or labeling the Products
set forth in any approved application for Regulatory Approval and any
supplements and amendments thereto. Current Product Specifications for each
product category identified in the Schedules has been delivered to CryoLife
under separate cover contemporaneously with the execution of this
Agreement.  Product Specifications may only be amended in the manner provided in
this Agreement.
 
“Products” – as defined in the second Whereas clause.
 
“Products in Inventory” shall mean and include only Products with approved shelf
lives of at least three (3) years and remaining shelf lives of at least two (2)
years at time of computation.
 
“Refund Event” – as defined in Section 3.3.
 
“Refund Losses” – as defined in Section 3.3.
 
“Refund Notice” – as defined in Section 3.3.
 
“Regulatory Approval” means, with respect to any country or jurisdiction, the
act of the applicable Regulatory Authority that is necessary under applicable
Regulatory Laws for the manufacture, marketing, distribution and sale of the
Product in that country or jurisdiction, and satisfaction of all applicable
regulatory and notification requirements and, to the extent applicable, the
grant of pricing Approval.
 
 
 
 

--------------------------------------------------------------------------------

 
 
“Regulatory Approval Development Plan” means the dates for obtaining Regulatory
Approval for Products within the Territory as detailed in Schedule 5.1.
 
“Regulatory Authority” means, with respect to any country or jurisdiction, any
Governmental Authority involved in granting Regulatory Approval or Pricing
Approval or in administering Regulatory Laws in that country or jurisdiction,
including the FDA in the United States.
 
“Regulatory Laws” means all Applicable Laws governing (i) the import, export,
testing, investigation, manufacture, marketing or sale of the Product,
(ii) establishing recordkeeping or reporting obligations, (iii) any Field Action
or (iv) similar regulatory matters.
 
“Rules” – as defined in Section 14.4.1.
 
“Securities Act” – as defined in Section 3.4.
 
“SEC Reports” – as defined in Section 3.4.
 
“Shares” - as defined in Section 3.1.
 
“SMI” means Starch Medical, Inc. a Delaware corporation, as defined in the first
paragraph.
 
“SMI Indemnitees” – as defined in Section 6.1.
 
“SMI IP” – as defined in Section 10.1.1.
 
“Tenders” means multiple month supply contracts with hospitals, government
agencies or group purchasing authorities.
 
“Term” – as defined in Section 11.1.
 
“Territory” – as defined in the third Whereas clause.
 
“Third Party” means any Person other than a Party or its Affiliates.
 
“Trademarks” means all trademarks, service marks, trade dress, logos and trade
names, together with all translations, adaptations, derivations and combinations
thereof (including all goodwill associated therewith), and all applications,
registrations and renewals in connection therewith.
 
“Trademark Assignment and License Agreement” – as defined in the seventh Whereas
clause.
 
“Trailing Average Price” - as defined in Section 3.1.
 
“Transfer Prices” means the prices charged to CryoLife by SMI for each of the
Products, as such prices may be amended from time to time pursuant Section 3.9.
Current Transfer Prices are set forth in Schedule 3.9.
 
“United States” means the United States of America, including its territories,
commonwealths and possessions.
 




 
 

--------------------------------------------------------------------------------

 


SCHEDULE W-1


Products


Products include all products currently identified by SMI catalog numbers:
STA0001, STA0003, STA2001, STA2003, Lap3801, Lap 3803, along with rights to 5
gram products and other sizes as may be agreed to by the Parties with the same
applicators and any improvements to the foregoing.  Products also include the
OrthoClot™ products in all configurations, with the exception of OrthoClot
Endoscopic and OrthoClot Express.



 
 

--------------------------------------------------------------------------------

 

SCHEDULE W-2
Permitted Clinical Applications
All permitted indications for use of the Products obtained by SMI that are for
class III medical devices as of the Effective Date of this Agreement (whether
such indications could be downgraded or modified in the future to be for class I
or class II medical devices).  Such permitted indications include use in
surgical procedures or injuries as an adjunct hemostat when control of bleeding
from capillary, venous, or arteriolar vessels by pressure, ligature, and other
conventional means is either ineffective or impractical.


Contra-indications specified in the PerClot IFU are not Permitted Clinical
Applications.


Notwithstanding the foregoing, Permitted Clinical Applications do not include
topical hemostasis, first aid, woundcare, all non-absorbable hemostatic
applications (defined as class I or class II medical device) and anti-adhesion
applications.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.1
Exclusions from Competitive Products and New Products
 
1.
SMI’s Perclot® endoscopic hemostatic system designed for applications in
minimally invasive surgical procedures so long as SMI distributes and sells such
product exclusively as a Kitted Product.



2.
Products packaged and sold exclusively for topical uses so long as such products
(i) do not use the PerClot name or any name or trade dress that is confusingly
similar to the PerClot name or any trade dress associated with the Products,
(ii) are distributed in packaging that clearly states the product is “NOT FOR
INTERNAL USE,” (iii) are packaged in single use pouches, (iv) are not usable in
a sterile field within a healthcare facility, and (v) are not in quantities of
or about 1, 3 grams.



3.
Non-powdered format absorbable hemostats, including configurations in
freeze-dried foam, sponge, glue, gel, film, and microfibrillar fibers.



4.
Topical hemostasis, first aid, woundcare, all non-absorbable hemostatic
applications (defined as class I or class II medical device), anti-adhesion
film, anti- infection composited and wound healing promotion agents.




 
 

--------------------------------------------------------------------------------

 

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”).
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION.


Schedule 2.3
Existing Distributors, Agreements with Existing Distributors, Outstanding
Purchase Orders
 
(as of August 31, 2010)
 
No.
Country
Distributor Name
Distributed Product
 
Distribution
Agreement
 
Signed
With
Outstanding Purchase Orders
Products
Volumes
(Units)
1
[***]
[***]
PerClot
Yes
SMI
‐
‐
2
[***]
[***]
PerClot
Yes
SMI
‐
‐
3
[***]
[***]
PerClot
Yes
SMI
‐
‐
4
[***]
[***]
PerClot
Yes
SMI
‐
‐
5
[***]
[***]
PerClot
Yes
SMI
‐
‐
6
[***]
[***]
PerClot
Yes
SMI
‐
‐
7
[***]
[***]
PerClot
Yes
SMI
‐
‐
8
[***]
[***]
PerClot
Yes
SMI
‐
‐
9
[***]
[***]
PerClot
Yes
SMI
‐
‐
10
[***]
[***]
PerClot
Yes
SMI
[***]
[***]
11
[***]
[***]
PerClot
Yes
SMI
‐
‐
12
[***]
[***]
PerClot
Yes
SMI
‐
‐
13
[***]
[***]
PerClot
Yes
SMI
‐
‐
14
[***]
[***]
PerClot
Yes
SMI
‐
‐
15
[***]
[***]
PerClot
Yes
SMI
[***]
[***]
 

 
 
 
 

--------------------------------------------------------------------------------

 
 
[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH BRACKETS (“[***]”).
THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION.

 
 

             
Outstanding Purchase Orders
 
No.
 
Country
 
Distributor Name
 
Distributed Product
 
Distribution
Agreement
 
Signed
With
 
Products
 
Volumes
(Units)
16
[***]
[***]
PerClot
No
‐
‐
-
17
[***]
[***]
PerClot
No
‐
[***]
[***]
18
[***]
[***]
PerClot
No
‐
‐
‐
19
[***]
[***]
PerClot
No
‐
‐
‐
20
[***]
[***]
PerClot
Expired
‐
‐
‐
21
[***]
[***]
PerClot
No
‐
‐
‐
22
[***]
[***]
PerClot
No
‐
‐
‐
 
1
[***]
[***]
[***]
Yes
[***]
‐
‐
2
[***]
[***]
[***]
Yes
[***]
‐
‐
 
3
[***]
[***]
[***]
No
‐
‐
‐
4
[***]
[***]
[***]
No
‐
‐
‐
5
[***]
[***]
[***]
No
‐
‐
‐
6
[***]
[***]
[***]
No
‐
‐
‐




 
 

--------------------------------------------------------------------------------

 

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.


SCHEDULE 2.3.2
Distributors That Will Not Be Terminated for 90 Days


Country
Distributor
Products
France
[***]
PerClot LAP
Greece
[***]
PerClot LAP
New Zealand
[***]
PerClot
UK
[***]
PerClot LAP




 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3.5
Restrictive Legend on Shares


The securities described herein have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”), or under the provisions of any
state securities laws, and have been acquired by the holder thereof for purposes
of investment and in reliance on statutory exemptions under the Securities Act
and applicable state securities laws.  The securities may not be sold, pledged,
transferred or assigned except pursuant to section 3.4 of that certain
Distribution Agreement dated September 28, 2010, as may be amended from time to
time, an effective registration statement under the Securities Act and
applicable state securities laws, or in a transaction which is exempt from
registration under the provisions of the Securities Act and applicable state
securities laws; and in the case of an exemption, only if the issuer has
received an opinion of counsel that such transaction does not require
registration of the Securities, which opinion and which counsel shall be
satisfactory to the issuer in its sole discretion.



 
 

--------------------------------------------------------------------------------

 

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.


SCHEDULE 3.6
Initial Stocking Order
The breakdown of indirect vs. direct at the bottom of this schedule.



 
Initial Order
Product
Exp. Date
Pricing
Direct
Pricing
Indirect
Extended
Cost
1 gram Standard - STA0001
INT - Boxes
[***]
[***]
$[***]
$[***]
$[***]
3 gram Standard - STA0003
INT - Boxes
[***]
[***]
$[***]
$[***]
$[***]
1 gram Standard - 20cm - STA2001
INT - Boxes
[***]
[***]
$[***]
$[***]
$[***]
3 gram Standard - 20cm - STA2003
INT - Boxes
[***]
[***]
$[***]
$[***]
$[***]
1 gram Lap - 38cm - LAP3801
INT - Units
[***]
[***]
$[***]
$[***]
$[***]
3 gram Lap - 38cm - LAP3803
INT - Units
[***]
[***]
$[***]
$[***]
$[***]
1 gram OrthoClot - STA0001
INT - Units
[***]
[***]
$[***]
$[***]
$[***]
3 gram OrthoClot - STA0003
INT - Units
[***]
[***]
$[***]
$[***]
$[***]
       
Order Total
$[***]



Sterile and Non-Sterile Sample Product
 
Qty
Unit of
Measure
Costs
Sterile Samples - STA0003-S
[***]
Boxes
$[***]
Sterile Samples - STA2003-S
[***]
Boxes
$[***]
Sterile Samples - LAP3803-S
[***]
Boxes
$[***]
Non-Sterile Samples - STA0003
[***]
Units
$[***]
Non-Sterile Samples - STA2003
[***]
Units
$[***]
Non-Sterile Samples - LAP0003
[***]
Units
$[***]
       
Direct vs. Indirect Calculations*
Direct
Indirect
 
1g Product
[***]%
[***]%
 
3g Product
[***]%
[***]%
 


 
 

--------------------------------------------------------------------------------

 

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.


SCHEDULE 3.7


Minimum Annual Purchase Requirements*


Commencement Date
Expiration Date
Amount
Effective Date
December 31, 2010
$525,000
January 1, 2011
December 31, 2011
$1,225,000
January 1, 2012
December 31, 2012
$2,500,000
January 1, 2013
December 31, 2013
$3,500,000
Each Calendar Year commencing on January 1, 2014
$1,750,000
 







* Unit credit to be given toward the Minimum Annual Purchase Requirements for
Product units shipped by SMI after closing pursuant to unfulfilled purchase
orders described in Section 2.3.4(ii)(B).


* The Parties agree that the minimum purchase amounts will be eliminated once
CryoLife is able and obtains approval from the U.S. Food and Drug Administration
to manufacture Products in the U.S. for commercial distribution, all as more
particularly described in the License Agreement.  The minimum purchase amount
for the year in which the minimum purchase amount is eliminated will be the
amount set forth in the chart above for such year multiplied by a fraction.  The
numerator for the fraction will be the number of full calendar months completed
in the year before CryoLife notices SMI that it has met the requirement for
elimination and the denominator for the fraction is twelve (12).


* Subject to adjustment as provided in Sections 1.3, 3.7, 3.8, 5.1, 5.4 or 10.2.

 
 

--------------------------------------------------------------------------------

 

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.


SCHEDULE 3.8




Product Name
Number of Units
Expiry Date
PC: STA0001/ 1 g
[***]
[***]
PC: STA0003/ 3 g
[***]
[***]
PC: STA2001/ 1 g
[***]
[***]
PC: STA2003/ 3 g
[***]
[***]
PC: LAP3801/ 1 g
[***]
[***]
PC: LAP3803/ 3 g
[***]
[***]
OC: STA0001/ 1 g
[***]
[***]
OC: STA0003/ 3 g
[***]
[***]




 
 

--------------------------------------------------------------------------------

 

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.


SCHEDULE 3.9


Transfer Prices
FOB Shanghai or Beijing


DIRECT DISTRIBUTION*


STA 0001                                           US$[***] each, US$[***] box
of 5 for direct distribution
STA 0003                                           US$[***] each; US$[***] box
of 5 for direct distribution
STA 0005                                           US$[***] each, US$[***] box
of 5 for direct distribution**
STA 2001                                           US$[***] each, US$[***] sold
only individually for direct distribution
STA 2003                                           US$[***] each; US$[***] sold
only individually for direct distribution
LAP 3801                                           US$[***] each; sold only
individually for direct distribution
LAP 3803                                           US$[***] each; sold only
individually for direct distribution


INDIRECT DISTRIBUTION***


STA 0001                                           US$[***] each; US$[***] box
of 5 for indirect distribution
STA 0003                                           US$[***] each; US$[***] box
of 5 for indirect distribution
STA 0005                                           US$[***] each, US$[***] box
of 5 for indirect distribution**
STA 2001                                           US$[***] each; US$[***] sold
only individually for direct distribution
STA 2003                                           US$[***] each; US$[***] sold
only individually for direct distribution
LAP 3801                                           US$[***] each; sold only
individually for indirect distribution
LAP 3803                                           US$[***] each; sold only
individually for indirect distribution


* Direct distribution indicates CryoLife directly sells the PerClot Products to
End Users (e.g. hospitals, clinics, etc.) and invoices directly to the End User.
** Standard version only, no Lap and no XL
*** Indirect distribution indicates CryoLife sells the PerClot Products to
Distributors/agents and invoices to the distributors/Agents.


SMI agrees to file/submit to its notified body by September 30, 2010,
appropriate information to allow it to produce [***] and that it shall begin
producing such product by [***].

 
 

--------------------------------------------------------------------------------

 

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.


SCHEDULE 3.15
 
Products Samples


Non-Sterile Samples


·  
All samples should be of 3g volume (to allow for multiple demos per unit)

 
·  
Initial Request (in units, not boxes) - To be sent with first order

 
o  
[***] ea STA0003

 
o  
[***] ea STA2003

 
o  
[***] ea LAP3803



·  
Quarterly Sample Provisions (starting the first calendar quarter after product
launch)

 
o  
[***] ea STA0003

 
o  
[***] ea STA2003

 
o  
[***] ea LAP3803



·  
Ordering = CryoLife to list non-sterile samples needs with each order





Sterile Samples


·  
For first three contract years:

 
o  
Contract Year 1 - [***] units of STA0003 and [***] units of STA2003 and [***]
units of LAP3803

 
o  
Contract Year 2 and 3 - [***] units of STA0003 and [***] units of STA2003 and
[***] units of LAP3803




 
 

--------------------------------------------------------------------------------

 

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN
REDACTED ARE MARKED WITH BRACKETS (“[***]”). THE OMITTED MATERIAL HAS
BEEN FILED SEPARATELY WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION.


SCHEDULE 5.1


List of Countries Where Approved:


Australia, Belgium, Bulgaria, Czech Republic, Denmark, Estonia, Finland,
Hungary, Iceland, Republic of Ireland, Latvia, Liechtenstein, Lithuania,
Luxembourg, Malta, The Netherlands, New Zealand, Norway, Poland, Portugal,
Romania, Slovakia, Slovenia, South Africa, Sweden, United Kingdom




Regulatory Approval Schedule & Forecast With Amount of Minimums Reduced


Jurisdiction
Approval or Forecast Date
Amount*
[***]
January 1, 2013
$[***]
[***]
January 1, 2012
$[***]
[***]
January 1, 2012
$[***]
[***]
January 1, 2012
$[***]
[***]
July 1, 2014
$[***]
[***]
July 1, 2011
$[***]
[***]
July 1, 2011
$[***]
[***]
January 1, 2012
$[***]
[***]
January 1, 2012
$[***]
[***]
January 1, 2012
$[***]
[***]
January 1, 2011
$[***]
[***]
January 1, 2013
$[***]
[***]
January 1, 2013
$[***]
[***]
January 1, 2012
$[***]
[***]
July 1, 2014
$[***]
[***]
January 1, 2012
$[***]
[***]
January 1, 2012
$[***]
[***]
January 1, 2012
$[***]
[***]
January 1, 2012
$[***]



* The Parties acknowledge that the amount set forth above is not an actual
calculation by either party of the amount of sales available in each such
country and is not based on any such calculation, but just an agreed upon amount
negotiated between the parties.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 8.2


Marketing Support


The following apply to all Products and will be provided by SMI without charge
to CryoLife.
 
·  
Supply 5000 printed brochures in English and associated marketing materials as
needed to support the sales efforts in all countries where Regulatory Approval
has been obtained.

 
·  
Supply CryoLife all images, videos, and electronic files of all marketing and
training materials.

 
·  
Provide CryoLife with all information related to the preclinical and clinical
performance of the Products (abstracts, poster, published papers, white papers,
videos).

 
·  
Provide CryoLife with a written update of all ongoing and planned
preclinical/clinical studies on the Products.

 
·  
Make changes to marketing materials as necessary to meet the requests and
requirements of any Regulatory Authority.

 
·  
Prior to making any changes/revisions to any marketing materials, allow CryoLife
a chance to review and make recommendations.

 
·  
Provide prompt review (within 5 Business Days) of all marketing materials
created by CryoLife.

 
·  
Provide currently available graphic design updates for trade show displays in
sizes and formats requested by CryoLife.

 
·  
Supply all images and provide support for CryoLife use of image in all media
(web, print, and other media).

 
·  
Provide CryoLife with final file of all trade show graphics and artwork.
(CryoLife will pay bills for trade show and advertising space.)


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 9.1


Languages


Czech
Danish
Dutch
English
French
German
Greek
Hungarian
Italian
Norwegian
Polish
Portuguese
Russian
Slovak
Spanish
Swedish
Turkish

 
 

--------------------------------------------------------------------------------

 

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH
BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE
UNITED STATES SECURITIES
AND EXCHANGE COMMISSION.


Schedule 10.1


Intellectual Property


No.
Title
Filing Date
Application No.
Internation Filing Date
Priority Date
International Application No.
Applicants
Inventor
Current Status
National Phase
                     
1(1)
[***]
[***]
 
[***]
/
/
/
[***]
[***]
[***]
 
1(2)
[***]
[***]
[***]
[***]
[***]
[***]
Submitted to [***], [***] and [***] via [***]**
                     



**Application No. for [***]: [***], [***]: [***] and [***]: [***]

 
 

--------------------------------------------------------------------------------

 

[***] – CONFIDENTIAL PORTIONS OF THIS AGREEMENT WHICH HAVE BEEN REDACTED ARE
MARKED WITH
BRACKETS (“[***]”). THE OMITTED MATERIAL HAS BEEN FILED SEPARATELY WITH THE
UNITED STATES SECURITIES
AND EXCHANGE COMMISSION.


Schedule 10.4
 
Patent Protect Plan


No.
Title
Filing Date
Application No.
Internation
Filing Date
Priority Date
International Application No.
Applicants
Inventor
1
[***]
[***]
[***]**
[***]
[***]
[***]
[***]
[***]



** Application No. for [***]: [***], [***]: [***] and [***]: [***]


National Phase and Protect Plan:


As part of its efforts, SMI shall prepare quarterly written reports describing
the current status of the patent and patent application listed herein and
written notifications describing any amendments made to the claims during the
prosecution of any application of patent and any receipt of notice from the
[***] of its intent to grant a patent on the [***] patent listed above, no later
than 30 days before the deadline for CryoLife to select and SMI to effect the
national stage entry (i.e. validation) in the designated [***] states of
CryoLife's choosing, which states shall include all those nations in which
CryoLife [***] its [***] ([***]) and any new countries added in which a [***]
can be [***] since that time.  SMI will continue to pursue the patent in [***],
[***] and [***].





 
 

--------------------------------------------------------------------------------

 


 